OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-1 Federated Stock and Bond Fund (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated Stock and Bond Fund Federated Stock and Bond Fund IssuerName MeetingDate Ticker CUSIP ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status 3M Company 05/11/2010 MMM 88579Y101 Elect Linda Alvarado Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Elect George Buckley Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Elect Vance Coffman Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Elect MichaelEskew Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Elect W. James Farrell Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Elect Herbert Henkel Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Elect Edward Liddy Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Elect Robert Morrison Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Elect Aulana Peters Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Elect Robert Ulrich Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Ratification of Auditor Mgmt For For Voted 3M Company 05/11/2010 MMM 88579Y101 Amendment to the 2008 Long-Term Incentive Plan Mgmt Against Against Voted 3M Company 05/11/2010 MMM 88579Y101 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Abbott Laboratories 04/23/2010 ABT Elect Robert Alpern Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Roxanne Austin Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect William Daley Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect W. James Farrell Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect H. Laurance Fuller Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect William Osborn Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect David Owen Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Roy Roberts Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Samuel Scott III Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect William Smithburg Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Glenn Tilton Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Miles White Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Ratification of Auditor Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Abbott Laboratories 04/23/2010 ABT Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Adobe Systems Incorporated 04/16/2010 ADBE 00724F101 Elect Edward Barnholt Mgmt For For Voted Adobe Systems Incorporated 04/16/2010 ADBE 00724F101 Elect Michael Cannon Mgmt For For Voted Adobe Systems Incorporated 04/16/2010 ADBE 00724F101 Elect James Daley Mgmt For For Voted Adobe Systems Incorporated 04/16/2010 ADBE 00724F101 Elect Charles Geschke Mgmt For For Voted Adobe Systems Incorporated 04/16/2010 ADBE 00724F101 Elect Shantanu Narayen Mgmt For For Voted Adobe Systems Incorporated 04/16/2010 ADBE 00724F101 Amendment of the 2003 Equity Incentive Plan Mgmt Against Against Voted Adobe Systems Incorporated 04/16/2010 ADBE 00724F101 Ratification of Auditor Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Elect Bruce Claflin Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Elect W. Michael Barnes Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Elect John Caldwell Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Elect Craig Conway Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Elect Nicholas Donofrio Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Elect H. Paulett Eberhart Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Elect Derrick Meyer Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Elect Waleed Al Mokarrab Al Muhairi Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Elect Robert Palmer Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Ratification of Auditor Mgmt For For Voted Advanced Micro Devices, Inc. 04/29/2010 AMD Amendment to the 2004 Equity Incentive Plan Mgmt Against Against Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Frank Clark, Jr. Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Betsy Cohen Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Molly Coye Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Roger Farah Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Barbara Franklin Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Jeffrey Garten Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Earl Graves Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Gerald Greenwald Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Ellen Hancock Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Richard Harrington Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Edward Ludwig Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Joseph Newhouse Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Ronald Williams Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Ratification of Auditor Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 2010 Stock Incentive Plan Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 2010 Non-Employee Director Compensation Plan Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 2001 Annual Incentive Plan Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Leanne Baker Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Douglas Beaumont Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Sean Boyd Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Clifford Davis Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect DavidGarofalo Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Bernard Kraft Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Mel Leiderman Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect James Nasso Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect J. Merfyn Roberts Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Eberhard Scherkus Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Howard Stockford Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Pertti Voutilainen Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Amendment to Stock Option Plan Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Board Size Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect William Davis, III Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect W. Douglas Ford Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect Evert Henkes Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect Margaret McGlynn Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Ratification of Auditor Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Amendment to the Long-Term Incentive Plan Mgmt Against Against Voted Alcoa Inc. 04/23/2010 AA Elect Arthur Collins, Jr. Mgmt For For Voted Alcoa Inc. 04/23/2010 AA Elect Carlos Ghosn Mgmt For For Voted Alcoa Inc. 04/23/2010 AA Elect Michael Morris Mgmt For For Voted Alcoa Inc. 04/23/2010 AA Elect E. Stanley O'Neal Mgmt For For Voted Alcoa Inc. 04/23/2010 AA Ratification of Auditor Mgmt For For Voted Alcoa Inc. 04/23/2010 AA Adoption of Majority Vote for Election of Directors Mgmt For For Voted Alcoa Inc. 04/23/2010 AA Elimination of Supermajority Requirement Relating to Fair Price Protection Mgmt For For Voted Alcoa Inc. 04/23/2010 AA Elimination of Supermajority Requirement Relating to Director Elections Mgmt For For Voted Alcoa Inc. 04/23/2010 AA Elimination of Supermajority Requirement Relating to Removal of Directors Mgmt For For Voted Alcoa Inc. 04/23/2010 AA Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Altera Corporation 05/06/2010 ALTR Elect John Daane Mgmt For For Voted Altera Corporation 05/06/2010 ALTR Elect Robert Finocchio, Jr. Mgmt For For Voted Altera Corporation 05/06/2010 ALTR Elect Kevin McGarity Mgmt For For Voted Altera Corporation 05/06/2010 ALTR Elect T. Michael Nevens Mgmt For For Voted Altera Corporation 05/06/2010 ALTR Elect Krish Prabhu Mgmt For For Voted Altera Corporation 05/06/2010 ALTR Elect John Shoemaker Mgmt For For Voted Altera Corporation 05/06/2010 ALTR Elect Susan Wang Mgmt For For Voted Altera Corporation 05/06/2010 ALTR Amendment to the 2005 Equity Incentive Plan Mgmt Against Against Voted Altera Corporation 05/06/2010 ALTR Amendment to the 2005 Equity Incentive Plan Mgmt Against Against Voted Altera Corporation 05/06/2010 ALTR Amendment to the 1987 Employee Stock Purchase Plan Mgmt Against Against Voted Altera Corporation 05/06/2010 ALTR Ratification of Auditor Mgmt For For Voted Altera Corporation 05/06/2010 ALTR Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect Elizabeth Bailey Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect Gerald Baliles Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect John Casteen III Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect Dinyar Devitre Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect Thomas Farrell II Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect Robert Huntley Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect Thomas Jones Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect George Munoz Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect Nabil Sakkab Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Elect Michael Szymanczyk Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 2010 Performance Incentive Plan Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Ratification of Auditor Mgmt For For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Shareholder Proposal Regarding Food Insecurity and Tobacco Use ShrHldr Against For Voted Altria Group, Inc. 05/20/2010 MO 02209S103 Shareholder Proposal Regarding Human Rights Protocols ShrHldr Against For Voted Amazon.com, Inc. 05/25/2010 AMZN Elect Jeffrey Bezos Mgmt For For Voted Amazon.com, Inc. 05/25/2010 AMZN Elect Tom Alberg Mgmt For For Voted Amazon.com, Inc. 05/25/2010 AMZN Elect John Seely Brown Mgmt For For Voted Amazon.com, Inc. 05/25/2010 AMZN Elect William Gordon Mgmt For For Voted Amazon.com, Inc. 05/25/2010 AMZN Elect Alain Monie Mgmt For For Voted Amazon.com, Inc. 05/25/2010 AMZN Elect Thomas Ryder Mgmt For For Voted Amazon.com, Inc. 05/25/2010 AMZN Elect Patricia Stonesifer Mgmt For For Voted Amazon.com, Inc. 05/25/2010 AMZN Ratification of Auditor Mgmt For For Voted Amazon.com, Inc. 05/25/2010 AMZN Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Ameren Corporation 04/27/2010 AEE Elect Stephen Brauer Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Ellen Fitzsimmons Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Walter Galvin Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Gayle Jackson Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect James Johnson Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Steven Lipstein Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Charles Mueller Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Harvey Saligman Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Patrick Stokes Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Thomas Voss Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Stephen Wilson Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Elect Jack Woodard Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Ratification of Auditor Mgmt For For Voted Ameren Corporation 04/27/2010 AEE Shareholder Proposal Regarding Review of Nuclear Facility ShrHldr Against For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect E. R. Brooks Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Donald Carlton Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect James Cordes Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Ralph Crosby, Jr. Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Linda Goodspeed Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Thomas Hoaglin Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Lester Hudson, Jr. Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Michael Morris Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Lionel Nowell III Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Richard Sandor Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Kathryn Sullivan Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect Sara Tucker Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Elect John Turner Mgmt For For Voted American Electric Power Company, Inc. 04/27/2010 AEP Amendment to the Long-Term Incentive Plan Mgmt Against Against Voted American Electric Power Company, Inc. 04/27/2010 AEP Ratification of Auditor Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Daniel Akerson Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Charlene Barshefsky Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Ursula Burns Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Kenneth Chenault Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Peter Chernin Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Jan Leschly Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Richard Levin Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Richard McGinn Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Edward Miller Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Steven Reinemund Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Robert Walter Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Ronald Williams Mgmt For For Voted American Express Company 04/26/2010 AXP Ratification of Auditor Mgmt For For Voted American Express Company 04/26/2010 AXP Advisory Vote on Executive Compensation Mgmt For For Voted American Express Company 04/26/2010 AXP Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted American Express Company 04/26/2010 AXP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted American Express Company 04/26/2010 AXP Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Amgen Inc. 05/12/2010 AMGN Elect David Baltimore Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Frank Biondi, Jr. Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Francois de Carbonnel Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Jerry Choate Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Vance Coffman Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Frederick Gluck Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Rebecca Henderson Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Frank Herringer Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Gilbert Omenn Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Judith Pelham Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect J. Paul Reason Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Leonard Schaeffer Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Kevin Sharer Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Ratification of Auditor Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Amgen Inc. 05/12/2010 AMGN Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Anadarko Petroleum Corporation 05/18/2010 APC Elect H. Paulett Eberhart Mgmt For For Voted Anadarko Petroleum Corporation 05/18/2010 APC Elect Preston Geren III Mgmt For For Voted Anadarko Petroleum Corporation 05/18/2010 APC Elect James Hackett Mgmt For For Voted Anadarko Petroleum Corporation 05/18/2010 APC Ratification of Auditor Mgmt For For Voted Anadarko Petroleum Corporation 05/18/2010 APC Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Anadarko Petroleum Corporation 05/18/2010 APC Shareholder Proposal Reimbursement of Solicitation Expenses ShrHldr Against For Voted Analog Devices, Inc. 03/09/2010 ADI Elect Ray Stata Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Elect Jerald Fishman Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Elect James Champy Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Elect John Doyle Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Elect John Hodgson Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Elect Yves-Andre Istel Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Elect Neil Novich Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Elect F. Grant Saviers Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Elect Paul Severino Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Elect Kenton Sicchitano Mgmt For For Voted Analog Devices, Inc. 03/09/2010 ADI Ratification of Auditor Mgmt For For Voted Apache Corporation 05/06/2010 APA Elect Eugene Fiedorek Mgmt For For Voted Apache Corporation 05/06/2010 APA Elect Patricia Graham Mgmt For For Voted Apache Corporation 05/06/2010 APA Elect F. H. Merelli Mgmt For For Voted Apache Corporation 05/06/2010 APA Ratification of Auditor Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Elect William Campbell Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Elect Millard Drexler Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Elect Albert Gore, Jr. Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Elect Steven Jobs Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Elect Andrea Jung Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Elect Arthur Levinson Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Elect Jerome York Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Amendment to the 2003 Employee Stock Plan Mgmt Against Against Voted Apple Inc. 02/25/2010 AAPL Amendment to the 1997 Director Stock Option Plan Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Advisory Vote on Executive Compensation Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Ratification of Auditor Mgmt For For Voted Apple Inc. 02/25/2010 AAPL Shareholder Proposal Regarding Sustainability Report ShrHldr Against For Voted Apple Inc. 02/25/2010 AAPL Shareholder Proposal Regarding Formation of Sustainability Committee ShrHldr Against For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect Aart de Geus Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect Stephen Forrest Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect Thomas Iannotti Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect SusanJames Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect Alexander Karsner Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect Gerhard Parker Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect Dennis Powell Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect Willem Roelandts Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect James Rogers Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect Michael Splinter Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Elect Robert Swan Mgmt For For Voted Applied Materials, Inc. 03/09/2010 AMAT Ratification of Auditor Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Randall Stephenson Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Gilbert Amelio Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Reuben Anderson Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect James Blanchard Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Jaime Chico Pardo Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect James Kelly Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Jon Madonna Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Lynn Martin Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect John McCoy Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Joyce Roche Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Laura Tyson Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Patricia Upton Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Ratification of Auditor Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Pension Credit Policy ShrHldr Against For Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director William C. Crowley Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director Sue E. Gove Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director Earl G. Graves, Jr. Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director Robert R. Grusky Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director J. R. Hyde, III Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director W. Andrew McKenna Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director George R. Mrkonic, Jr. Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director Luis P. Nieto Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director William C. Rhodes, III Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Elect Director Theodore W. Ullyot Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Approve Executive Incentive Bonus Plan Mgmt For For Voted AutoZone, Inc. 12/16/2009 AZO Ratify Auditors Mgmt For For Voted AvalonBay Communities, Inc 05/19/2010 AVB Elect Bryce Blair Mgmt For For Voted AvalonBay Communities, Inc 05/19/2010 AVB Elect Bruce Choate Mgmt For For Voted AvalonBay Communities, Inc 05/19/2010 AVB Elect John Healy, Jr. Mgmt For For Voted AvalonBay Communities, Inc 05/19/2010 AVB Elect Timothy Naughton Mgmt For For Voted AvalonBay Communities, Inc 05/19/2010 AVB Elect Lance Primis Mgmt For For Voted AvalonBay Communities, Inc 05/19/2010 AVB Elect Peter Rummell Mgmt For For Voted AvalonBay Communities, Inc 05/19/2010 AVB Elect H. Jay Sarles Mgmt For For Voted AvalonBay Communities, Inc 05/19/2010 AVB Elect W. Edward Walter Mgmt For For Voted AvalonBay Communities, Inc 05/19/2010 AVB Ratification of Auditor Mgmt For For Voted Baker Hughes Incorporated 03/31/2010 BHI Acquisition Mgmt For For Voted Baker Hughes Incorporated 03/31/2010 BHI Amendment to the 2002 Director & Officer Long-Term Incentive Plan Mgmt Against Against Voted Baker Hughes Incorporated 03/31/2010 BHI Amendment to the 2002 Employee Long-Term Incentive Plan Mgmt Against Against Voted Baker Hughes Incorporated 03/31/2010 BHI Right to Adjourn Meeting Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect Larry Brady Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect Clarence Cazalot, Jr. Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect Chad Deaton Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect Edward Djerejian Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect Anthony Fernandes Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect Claire Gargalli Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect Pierre Jungels Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect James Lash Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect J. Larry Nichols Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect H. John Riley, Jr. Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect Charles Watson Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect J.W. Stewart Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Elect James Payne Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Ratification of Auditor Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Amendment to the Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For Voted Baker Hughes Incorporated 04/22/2010 BHI Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr For Against Voted Bank of America Corporation 02/23/2010 BAC Increase of Authorized Common Stock Mgmt For For Voted Bank of America Corporation 02/23/2010 BAC Right to Adjourn Meeting Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect SusanBies Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect William Boardman Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Frank Bramble, Sr. Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Virgis Colbert Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Charles Gifford Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Charles Holliday, Jr. Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect D. Paul Jones, Jr. Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Monica Lozano Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Thomas May Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Brian Moynihan Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Donald Powell Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Charles Rossotti Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Robert Scully Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Ratification of Auditor Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Increase of Authorized Common Stock Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Advisory Vote on Executive Compensation Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Amendment to the 2003 Key Associate Stock Plan Mgmt Against Against Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Non-Deductible Compensation ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHldr Against For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Ruth Bruch Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Nicholas Donofrio Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Gerald Hassell Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Edmund Kelly Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Robert Kelly Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Richard Kogan Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Michael Kowalski Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect John Luke, Jr. Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Robert Mehrabian Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Mark Nordenberg Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Catherine Rein Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect William Richardson Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Samuel Scott III Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect John Surma Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Elect Wesley von Schack Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Advisory Vote on Executive Compensation Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Ratification of Auditor Mgmt For For Voted Bank of New York Mellon Corporation 04/13/2010 BK Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted Bank of New York Mellon Corporation 04/13/2010 BK Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted Bank of New York Mellon Corporation 04/13/2010 BK Shareholder Proposal Regarding Shareholder Approval of Golden Parachutes ShrHldr For Against Voted Baxter International Inc. 05/04/2010 BAX Elect Blake Devitt Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Elect John Forsyth Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Elect Gail Fosler Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Elect Carole Shapazian Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Ratification of Auditor Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted BB&T Corporation 04/27/2010 BBT Elect John Allison, IV Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Jennifer Banner Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect K. David Boyer, Jr. Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Anna Cablik Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Ronald Deal Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Barry Fitzpatrick Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect J. Littleton Glover, Jr. Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect L. Vincent Hackley Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Jane Helm Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect John Howe, III Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Kelly King Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect James Maynard Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Albert McCauley Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect J. Holmes Morrison Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Nido Qubein Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Thomas Skains Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Thomas Thompson Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Elect Stephen Williams Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Increase Authorized Shares Mgmt Against Against Voted BB&T Corporation 04/27/2010 BBT Ratification of Auditor Mgmt For For Voted BB&T Corporation 04/27/2010 BBT Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted BB&T Corporation 04/27/2010 BBT Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted BB&T Corporation 04/27/2010 BBT Shareholder Proposal Regarding Overdraft Policies ShrHldr Against For Voted Becton, Dickinson and Company 02/02/2010 BDX Elect Henry Becton, Jr. Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Elect Edward DeGraan Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Elect Claire Fraser-Liggett Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Elect Edward Ludwig Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Elect Adel Mahmoud Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Elect James Orr Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Elect Willard Overlock, Jr. Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Elect Bertram Scott Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Ratification of Auditor Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Amendment to the Bylaws Regarding the Right to Call a Special Meeting Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Amendment to the 2004 Employee and Director Equity-Based Compensation Plan Mgmt Against Against Voted Becton, Dickinson and Company 02/02/2010 BDX Approval of Material Terms of Performance Goals under the Performance Incentive Plan Mgmt For For Voted Becton, Dickinson and Company 02/02/2010 BDX Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr For Against Voted Becton, Dickinson and Company 02/02/2010 BDX Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Accept Financial Statements and Statutory Reports for BHP Billiton Ltd and BHP Billiton Plc for the Fiscal Year Ended June 30, 2009 Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Elect Carlos Codeiro as a Director of BHP Billiton Ltd and BHP Billiton Plc Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Elect David Crawford as a Director of BHP Billiton Ltd and BHP Billiton Plc Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Elect Gail de Planque as a Director of BHP Billiton Ltd and BHP Billiton Plc Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Elect Marius Kloppers as a Director of BHP Billiton Ltd and BHP Billiton Plc Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Elect Don Argus as a Director of BHP Billiton Ltd and BHP Billiton Plc Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Elect Wayne Murdy as a Director of BHP Billiton Ltd and BHP Billiton Plc Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Approve KPMG Audit Plc as Auditors of BHP Billiton Plc Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Approve Renewal of General Authority to Issue of Up to 555.97 Million Shares in BHP Billiton Plc in Connection with Its Employee Share and Incentive Schemes Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Renew the Disapplication of Pre-Emption Rights in BHP Billiton Plc Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Authorize Repurchase of Up To 223.11 Million Shares in BHP Billiton Plc Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Approve Cancellation of Shares in BHP Billiton Plc Held by BHP Billiton Ltd on April 30, 2010 Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Approve Cancellation of Shares in BHP Billiton Plc Held by BHP Billiton Ltd on June 17, 2010 Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Approve Cancellation of Shares in BHP Billiton Plc Held by BHP Billiton Ltd on Sept. 15, 2010 Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Approve Cancellation of Shares in BHP Billiton Plc Held by BHP Billiton Ltd on Nov. 11, 2010 Mgmt For For Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Approve Remuneration Report for the Fiscal Year Ended June 30, 2009 Mgmt Abstain Against Voted BHP Billiton Limited (Formerly BHP Ltd.) 11/26/2009 BHP Approve Grant of Approximately 55,932 Deferred Shares, 223,739 Options, and 424,612 Performance Shares to Marius Kloppers, CEO, Pursuant to the Group Incentive Scheme and the Long Term Incentive Plan Mgmt For For Voted Boston Properties, Inc. 05/18/2010 BXP Elect Mortimer Zuckerman Mgmt For For Voted Boston Properties, Inc. 05/18/2010 BXP Elect Carol Einiger Mgmt For For Voted Boston Properties, Inc. 05/18/2010 BXP Elect Jacob Frenkel Mgmt For For Voted Boston Properties, Inc. 05/18/2010 BXP Repeal of Classified Board and Adoption of Majority Voting for Election of Directors Mgmt For For Voted Boston Properties, Inc. 05/18/2010 BXP Ratification of Auditor Mgmt For For Voted Boston Properties, Inc. 05/18/2010 BXP Shareholder Proposal Regarding Sustainability Report ShrHldr Against For Voted Boston Properties, Inc. 05/18/2010 BXP Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Boston Scientific Corporation 05/11/2010 BSX Elect John Abele Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect Katharine Bartlett Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect Bruce Byrnes Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect Nelda Connors Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect J. Raymond Elliott Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect Marye Anne Fox Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect Ray Groves Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect Ernest Mario Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect N.J. Nicholas, Jr. Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect Pete Nicholas Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect Uwe Reinhardt Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Elect John Sununu Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Ratification of Auditor Mgmt For For Voted Boston Scientific Corporation 05/11/2010 BSX Transaction of Other Business Mgmt Against Against Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect LambertoAndreotti Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Lewis Campbell Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect James Cornelius Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Louis Freeh Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Laurie Glimcher Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Michael Grobstein Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Leif Johansson Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Alan Lacy Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Vicki Sato Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Togo West, Jr. Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect R. Sanders Williams Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Ratification of Auditor Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elimination of Supermajority Requirement Applicable to Common Shareholders Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elimination of Supermajority Requirement Applicable to Preferred Shareholders Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHldr Against For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Animal Welfare ShrHldr Against For Voted Broadcom Corporation 05/20/2010 BRCM Elect Joan Amble Mgmt For For Voted Broadcom Corporation 05/20/2010 BRCM Elect Nancy Handel Mgmt For For Voted Broadcom Corporation 05/20/2010 BRCM Elect Eddy Hartenstein Mgmt For For Voted Broadcom Corporation 05/20/2010 BRCM Elect John Major Mgmt For For Voted Broadcom Corporation 05/20/2010 BRCM Elect Scott McGregor Mgmt For For Voted Broadcom Corporation 05/20/2010 BRCM Elect William Morrow Mgmt For For Voted Broadcom Corporation 05/20/2010 BRCM Elect Robert Switz Mgmt For For Voted Broadcom Corporation 05/20/2010 BRCM Ratification of Auditor Mgmt For For Voted Burlington Northern Santa Fe Corporation 02/11/2010 BNI 12189T104 Approval of the Merger Mgmt For For Voted Burlington Northern Santa Fe Corporation 02/11/2010 BNI 12189T104 Right to Adjourn Meeting Mgmt For For Voted C. R. Bard, Inc. 04/21/2010 BCR Elect Theodore Martin Mgmt For For Voted C. R. Bard, Inc. 04/21/2010 BCR Elect Anthony Welters Mgmt For For Voted C. R. Bard, Inc. 04/21/2010 BCR Elect Tony White Mgmt For For Voted C. R. Bard, Inc. 04/21/2010 BCR Elect David Barrett Mgmt For For Voted C. R. Bard, Inc. 04/21/2010 BCR Elect John Kelly Mgmt For For Voted C. R. Bard, Inc. 04/21/2010 BCR Amendment to the 2003 Long Term Incentive Plan Mgmt Against Against Voted C. R. Bard, Inc. 04/21/2010 BCR Ratification of Auditor Mgmt For For Voted C. R. Bard, Inc. 04/21/2010 BCR Shareholder Proposal Regarding Sustainability Report ShrHldr Against For Voted Cameron International Corporation 05/12/2010 CAM 13342B105 Elect Michael Patrick Mgmt For For Voted Cameron International Corporation 05/12/2010 CAM 13342B105 Elect Jon Erik Reinhardsen Mgmt For For Voted Cameron International Corporation 05/12/2010 CAM 13342B105 Elect Bruce Wilkinson Mgmt For For Voted Cameron International Corporation 05/12/2010 CAM 13342B105 Ratification of Auditor Mgmt For For Voted Capital One Financial Corporation 04/29/2010 COF 14040H105 Elect W. Ronald Dietz Mgmt For For Voted Capital One Financial Corporation 04/29/2010 COF 14040H105 Elect Lewis Hay III Mgmt For For Voted Capital One Financial Corporation 04/29/2010 COF 14040H105 Elect Mayo Shattuck III Mgmt For For Voted Capital One Financial Corporation 04/29/2010 COF 14040H105 Ratification of Auditor Mgmt For For Voted Capital One Financial Corporation 04/29/2010 COF 14040H105 Advisory Vote on Executive Compensation Mgmt For For Voted Capital One Financial Corporation 04/29/2010 COF 14040H105 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Capital One Financial Corporation 04/29/2010 COF 14040H105 Shareholder Proposal Regarding Declassification of the Board ShrHldr Against For Voted Carnival plc 04/13/2010 CCL Elect Micky Arison Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Sir Jonathon Band Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Robert Dickinson Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Arnold Donald Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Pier Foschi Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Howard Frank Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Richard Glasier Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Modesto Maidique Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Sir John Parker Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Peter Ratcliffe Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Stuart Subotnick Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Laura Weil Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Randall Weisenburger Mgmt For For Voted Carnival plc 04/13/2010 CCL Elect Uzi Zucker Mgmt For For Voted Carnival plc 04/13/2010 CCL Appointment of Auditor Mgmt For For Voted Carnival plc 04/13/2010 CCL Authority to Set Auditor's Fees Mgmt For For Voted Carnival plc 04/13/2010 CCL Accounts and Reports Mgmt For For Voted Carnival plc 04/13/2010 CCL Directors' Remuneration Report Mgmt Abstain Against Voted Carnival plc 04/13/2010 CCL Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Carnival plc 04/13/2010 CCL Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Carnival plc 04/13/2010 CCL Authority to Repurchase Shares Mgmt For For Voted Carnival plc 04/13/2010 CCL Shareholder Proposal Regarding Retention of Shares After Retirement Mgmt For Against Voted Caterpillar Inc. 06/09/2010 CAT Elect John Dillon Mgmt For For Voted Caterpillar Inc. 06/09/2010 CAT Elect Juan Gallardo Mgmt For For Voted Caterpillar Inc. 06/09/2010 CAT Elect William Osborn Mgmt For For Voted Caterpillar Inc. 06/09/2010 CAT Elect Edward Rust, Jr. Mgmt For For Voted Caterpillar Inc. 06/09/2010 CAT Elect Susan Schwab Mgmt For For Voted Caterpillar Inc. 06/09/2010 CAT Ratification of Auditor Mgmt For For Voted Caterpillar Inc. 06/09/2010 CAT Amendment to the 2006 Long-Term Incentive Plan Mgmt Against Against Voted Caterpillar Inc. 06/09/2010 CAT Repeal of Classified Board Mgmt For For Voted Caterpillar Inc. 06/09/2010 CAT Elimination of Supermajority Requirement Mgmt For For Voted Caterpillar Inc. 06/09/2010 CAT Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Caterpillar Inc. 06/09/2010 CAT Shareholder Proposal Regarding Review of Human Rights Policies ShrHldr Against For Voted Caterpillar Inc. 06/09/2010 CAT Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Celgene Corporation 06/16/2010 CELG Elect Sol Barer Mgmt For For Voted Celgene Corporation 06/16/2010 CELG Elect Robert Hugin Mgmt For For Voted Celgene Corporation 06/16/2010 CELG Elect Michael Casey Mgmt For For Voted Celgene Corporation 06/16/2010 CELG Elect Carrie Cox Mgmt For For Voted Celgene Corporation 06/16/2010 CELG Elect Rodman Drake Mgmt For For Voted Celgene Corporation 06/16/2010 CELG Elect Gilla Kaplan Mgmt For For Voted Celgene Corporation 06/16/2010 CELG Elect James Loughlin Mgmt For For Voted Celgene Corporation 06/16/2010 CELG Elect Ernest Mario Mgmt For For Voted Celgene Corporation 06/16/2010 CELG Elect Walter Robb Mgmt For For Voted Celgene Corporation 06/16/2010 CELG Ratification of Auditor Mgmt For For Voted CF Industries Holdings, Inc. 05/12/2010 CF Elect Robert Arzbaecher Mgmt For For Voted CF Industries Holdings, Inc. 05/12/2010 CF Elect Edward Schmitt Mgmt For For Voted CF Industries Holdings, Inc. 05/12/2010 CF Ratification of Auditor Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Elect Frank Keating Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Elect Merrill Miller, Jr. Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Elect Frederick Whittemore Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Amendment to the Long Term Incentive Plan Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Ratification of Auditor Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Responsible Use of Company Stock ShrHldr For Against Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHldr Against For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Sustainability Report ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Elect Samuel Armacost Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Linnet Deily Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Robert Denham Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Robert Eaton Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Chuck Hagel Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Enrique Hernandez, Jr. Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Franklyn Jenifer Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect George Kirkland Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Sam Nunn Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Donald Rice Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Kevin Sharer Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Charles Shoemate Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect John Stumpf Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Ronald Sugar Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Carl Ware Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect John Watson Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Ratification of Auditor Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Amendment to the By-Laws Regarding the Right to Call Special Meetings Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Environmental Expertise on Board ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Report on Payments to Governments ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Country Selection Guidelines ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHldr Against For Voted CIGNA Corporation 04/28/2010 CI Elect David Cordani Mgmt For For Voted CIGNA Corporation 04/28/2010 CI Elect Isaiah Harris, Jr. Mgmt For For Voted CIGNA Corporation 04/28/2010 CI Elect Jane Henney Mgmt For For Voted CIGNA Corporation 04/28/2010 CI Elect Donna Zarcone Mgmt For For Voted CIGNA Corporation 04/28/2010 CI Ratification of Auditor Mgmt For For Voted CIGNA Corporation 04/28/2010 CI Amendment to the Long-Term Incentive Plan Mgmt Against Against Voted CIGNA Corporation 04/28/2010 CI Directors Equity Plan Mgmt Against Against Voted Citigroup Inc. 04/20/2010 C Elect Alain Belda Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect TimothyCollins Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Jerry Grundhofer Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Robert Joss Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Andrew Liveris Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Michael O'Neill Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Vikram Pandit Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Richard Parsons Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Lawrence Ricciardi Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Judith Rodin Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Robert Ryan Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Anthony Santomero Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Diana Taylor Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect William Thompson Mgmt For For Voted Citigroup Inc. 04/20/2010 C Elect Ernesto Zedillo Mgmt For For Voted Citigroup Inc. 04/20/2010 C Ratification of Auditor Mgmt For For Voted Citigroup Inc. 04/20/2010 C Amendment to the 2009 Stock Incentive Plan Mgmt Against Against Voted Citigroup Inc. 04/20/2010 C Approval of the TARP Repayment Shares Mgmt For For Voted Citigroup Inc. 04/20/2010 C Advisory Vote on Executive Compensation Mgmt For For Voted Citigroup Inc. 04/20/2010 C Ratification of the Tax Benefits Preservation Plan Mgmt For For Voted Citigroup Inc. 04/20/2010 C Reverse Stock Split Extension Mgmt For For Voted Citigroup Inc. 04/20/2010 C Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHldr Against For Voted Citigroup Inc. 04/20/2010 C Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Citigroup Inc. 04/20/2010 C Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against For Voted Citigroup Inc. 04/20/2010 C Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Citigroup Inc. 04/20/2010 C Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Citigroup Inc. 04/20/2010 C Shareholder Proposal Reimbursement of Solicitation Expenses ShrHldr Against For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Ronald Cambre Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Joseph Carrabba Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Susan Cunningham Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Barry Eldridge Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Susan Green Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Janice Henry Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect James Kirsch Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Francis McAllister Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Roger Phillips Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Richard Riederer Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elect Alan Schwartz Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Elimination of Supermajority Requirement Mgmt For For Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Amendment to the 2007 Incentive Equity Plan Mgmt Against Against Voted Cliffs Natural Resources Inc. 05/11/2010 CLF 18683K101 Ratification of Auditor Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Elect Terrence Duffy Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Elect Charles Carey Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Elect Mark Cermak Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Elect Martin Gepsman Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Elect Leo Melamed Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Elect Joseph Niciforo Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Elect C.C. Odom II Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Elect John Sandner Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Elect Dennis Suskind Mgmt For For Voted CME Group Inc 05/05/2010 CME 12572Q105 Ratification of Auditor Mgmt For For Voted Coca-Cola Enterprises Inc. 04/23/2010 CCE Elect L. Phillip Humann Mgmt For For Voted Coca-Cola Enterprises Inc. 04/23/2010 CCE Elect Suzanne Labarge Mgmt For For Voted Coca-Cola Enterprises Inc. 04/23/2010 CCE Elect Veronique Morali Mgmt For For Voted Coca-Cola Enterprises Inc. 04/23/2010 CCE Elect Phoebe Wood Mgmt For For Voted Coca-Cola Enterprises Inc. 04/23/2010 CCE Amendment to the 2007 Incentive Award Plan Mgmt For For Voted Coca-Cola Enterprises Inc. 04/23/2010 CCE Ratification of Auditor Mgmt For For Voted Coca-Cola Enterprises Inc. 04/23/2010 CCE Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHldr For Against Voted Cognizant Technology Solutions Corporation 06/01/2010 CTSH Elect John Klein Mgmt For For Voted Cognizant Technology Solutions Corporation 06/01/2010 CTSH Elect Lakshmi Narayanan Mgmt For For Voted Cognizant Technology Solutions Corporation 06/01/2010 CTSH Elect Maureen Breakiron-Evans Mgmt For For Voted Cognizant Technology Solutions Corporation 06/01/2010 CTSH Amendment to the 2004 Employee Stock Purchase Plan Mgmt For For Voted Cognizant Technology Solutions Corporation 06/01/2010 CTSH Ratification of Auditor Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect John Cahill Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect Ian Cook Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect Helene Gayle Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect Ellen Hancock Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect Joseph Jimenez Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect David Johnson Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect Richard Kogan Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect Delano Lewis Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect J. Pedro Reinhard Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Elect Stephen Sadove Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Ratification of Auditor Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Advisory Vote on Executive Compensation Mgmt For For Voted Colgate-Palmolive Company 05/07/2010 CL Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against Against Voted Colgate-Palmolive Company 05/07/2010 CL Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect S. Decker Anstrom Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Kenneth Bacon Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Sheldon Bonovitz Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Edward Breen Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Julian Brodsky Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Joseph Collins Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect J. Michael Cook Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Gerald Hassell Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Jeffrey Honickman Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Brian Roberts Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Ralph Roberts Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Judith Rodin Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Michael Sovern Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Ratification of Auditor Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 2006 Cash Bonus Plan Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Comerica Incorporated 04/27/2010 CMA Elect Ralph Babb, Jr. Mgmt For For Voted Comerica Incorporated 04/27/2010 CMA Elect James Cordes Mgmt For For Voted Comerica Incorporated 04/27/2010 CMA Elect Jacqueline Kane Mgmt For For Voted Comerica Incorporated 04/27/2010 CMA Ratification of Auditor Mgmt For For Voted Comerica Incorporated 04/27/2010 CMA Advisory Vote on Executive Compensation Mgmt For For Voted Comerica Incorporated 04/27/2010 CMA Amendment to the 2006 Long-Term Incentive Plan Mgmt Against Against Voted Comerica Incorporated 04/27/2010 CMA Repeal of Classified Board Mgmt For For Voted Comerica Incorporated 04/27/2010 CMA Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Comerica Incorporated 04/27/2010 CMA Shareholder Proposal Regarding Recoupment of Executive Compensation ShrHldr Against For Voted Comerica Incorporated 04/27/2010 CMA Shareholder Proposal Regarding Pay for Superior Performance ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Richard Armitage Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Richard Auchinleck Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect James Copeland, Jr. Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Kenneth Duberstein Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Ruth Harkin Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Harold McGraw III Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect James Mulva Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Robert Niblock Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Harald Norvik Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect William Reilly Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Bobby Shackouls Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Victoria Tschinkel Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Kathryn Turner Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect William Wade, Jr. Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Ratification of Auditor Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Risk Management Report ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding TRI Chemicals ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect Kevin Burke Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect Vincent Calarco Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect George Campbell, Jr. Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect Gordon Davis Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect Michael Del Giudice Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect Ellen Futter Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect John Hennessy III Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect Sally Hernandez Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect John Killian Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect Eugene McGrath Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect Michael Ranger Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Elect L. Frederick Sutherland Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Ratification of Auditor Mgmt For For Voted Consolidated Edison, Inc. 05/17/2010 ED Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHldr Against For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect Yves de Balmann Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect Ann Berzin Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect James Brady Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect Daniel Camus Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect James Curtiss Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect Freeman Hrabowski III Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect Nancy Lampton Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect Robert Lawless Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect Mayo Shattuck III Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect John Skolds Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Elect Michael Sullivan Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Ratification of Auditor Mgmt For For Voted Constellation Energy Group, Inc. 05/28/2010 CEG Amendment to the 2007 Long-Term Incentive Plan Mgmt Against Against Voted Constellation Energy Group, Inc. 05/28/2010 CEG Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Continental Airlines, Inc. 06/09/2010 CAL Elect Kirbyjon Caldwell Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Elect Carolyn Corvi Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Elect Henry Meyer III Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Elect Oscar Munoz Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Elect Laurence Simmons Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Elect Jefferey Smisek Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Elect Karen Williams Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Elect Ronald Woodard Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Elect Charles Yamarone Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Incentive Plan 2010 Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Ratification of Auditor Mgmt For For Voted Continental Airlines, Inc. 06/09/2010 CAL Shareholder Proposal Regarding Elimination of Stock Options ShrHldr Against For Voted Continental Airlines, Inc. 06/09/2010 CAL Miscellaneous - Resident Status Mgmt For N/A Voted Corning Incorporated 04/29/2010 GLW Elect Robert Cummings, Jr. Mgmt For For Voted Corning Incorporated 04/29/2010 GLW Elect Carlos Gutierrez Mgmt For For Voted Corning Incorporated 04/29/2010 GLW Elect William Smithburg Mgmt For For Voted Corning Incorporated 04/29/2010 GLW Elect Hansel Tookes, II Mgmt For For Voted Corning Incorporated 04/29/2010 GLW Elect Wendell Weeks Mgmt For For Voted Corning Incorporated 04/29/2010 GLW Ratification of Auditor Mgmt For For Voted Corning Incorporated 04/29/2010 GLW 2010 Variable Compensation Plan Mgmt For For Voted Corning Incorporated 04/29/2010 GLW 2010 Equity Plan for Non-Employee Directors Mgmt Against Against Voted Corning Incorporated 04/29/2010 GLW Repeal of Classified Board Mgmt For For Voted Corning Incorporated 04/29/2010 GLW Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted CSX Corporation 05/05/2010 CSX Elect Donna Alvarado Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect Alexandre Behring Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect John Breaux Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect Steven Halverson Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect Edward Kelly, III Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect Gilbert Lamphere Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect John McPherson Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect Timothy O'Toole Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect David Ratcliffe Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect Donald Shepard Mgmt For For Voted CSX Corporation 05/05/2010 CSX Elect Michael Ward Mgmt For For Voted CSX Corporation 05/05/2010 CSX Ratification of Auditor Mgmt For For Voted CSX Corporation 05/05/2010 CSX 2010 Stock and Incentive Award Plan Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Elect Robert Bernhard Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Elect Franklin Chang-Diaz Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Elect Robert Herdman Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Elect Alexis Herman Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Elect N. Thomas Linebarger Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Elect William Miller Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Elect Georgia Nelson Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Elect Theodore Solso Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Elect Carl Ware Mgmt For For Voted Cummins Inc. 05/11/2010 CMI Ratification of Auditor Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect Edwin Banks Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect C. David Brown II Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect David Dorman Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect Kristen Gibney Williams Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect Marian Heard Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect William Joyce Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect Jean-Pierre Millon Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect Terrence Murray Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect C.A. Lance Piccolo Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect Sheli Rosenberg Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect Thomas Ryan Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Elect Richard Swift Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Ratification of Auditor Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS 2010 Incentive Compensation Plan Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Amendment to the Charter to Allow Shareholders to Call Special Meetings Mgmt For For Voted CVS Caremark Corporation 05/12/2010 CVS Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted CVS Caremark Corporation 05/12/2010 CVS Shareholder Proposal Regarding Climate Change Principles ShrHldr Against For Voted Danaher Corporation 05/11/2010 DHR Elect Steven Rales Mgmt For For Voted Danaher Corporation 05/11/2010 DHR Elect John Schwieters Mgmt For For Voted Danaher Corporation 05/11/2010 DHR Elect Alan Spoon Mgmt For For Voted Danaher Corporation 05/11/2010 DHR Ratification of Auditor Mgmt For For Voted Danaher Corporation 05/11/2010 DHR Shareholder Proposal Regarding Declassification of the Board ShrHldr Against For Voted Deere & Company 02/24/2010 DE Elect Samuel Allen Mgmt For For Voted Deere & Company 02/24/2010 DE Elect Aulana Peters Mgmt For For Voted Deere & Company 02/24/2010 DE Elect David Speer Mgmt For For Voted Deere & Company 02/24/2010 DE Repeal of Classified Board Mgmt For For Voted Deere & Company 02/24/2010 DE Amendment to the Omnibus Equity and Incentive Plan Mgmt Against Against Voted Deere & Company 02/24/2010 DE Short-Term Incentive Bonus Plan Mgmt For For Voted Deere & Company 02/24/2010 DE Ratification of Auditor Mgmt For For Voted Deere & Company 02/24/2010 DE Shareholder Proposal Regarding Internal Executive Compensation Equity ShrHldr Against For Voted Deere & Company 02/24/2010 DE Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Deere & Company 02/24/2010 DE Shareholder Proposal Regarding an Independent Chairman ShrHldr Against For Voted Devon Energy Corporation 06/09/2010 DVN 25179M103 Elect John Richels Mgmt For For Voted Devon Energy Corporation 06/09/2010 DVN 25179M103 Ratification of Auditor Mgmt For For Voted Devon Energy Corporation 06/09/2010 DVN 25179M103 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted DIRECTV 11/19/2009 DTV 25459L106 Approve Merger Agreement Mgmt For For Voted DIRECTV 11/19/2009 DTV 25459L106 Approve Voting and Right of First Refusal Mgmt For For Voted DIRECTV 11/19/2009 DTV 25459L106 Adjourn Meeting Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect William Barr Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect Peter Brown Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect George Davidson, Jr. Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect Thomas Farrell, II Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect John Harris Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect Robert Jepson, Jr. Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect Mark Kington Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect Margeret McKenna Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect Frank Royal Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect Robert Spilman, Jr. Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elect David Wollard Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Ratification of Auditor Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elimination of Supermajority Requirement to Amend Articles of Incorporation Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elimination of Supermajority Requirement to Amend the Bylaws Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elimination of Supermajority Requirement Regarding Setting the Exact Number of Directors Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Elimination of Supermajority Requirement Regarding Removal of a Director for Cause Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Clarifying Amendments to Articles of Incorporation Mgmt For For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Shareholder Proposal Regarding Establishment of 20% Renewable Energy Goal ShrHldr Against For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Shareholder Proposal Regarding Nuclear Power Plant Construction ShrHldr Against For Voted Dominion Resources Inc. 05/18/2010 D 25746U109 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted DTE Energy Company 05/06/2010 DTE Elect Anthony Earley, Jr. Mgmt For For Voted DTE Energy Company 05/06/2010 DTE Elect Allan Gilmour Mgmt For For Voted DTE Energy Company 05/06/2010 DTE Elect Frank Hennessey Mgmt For For Voted DTE Energy Company 05/06/2010 DTE Elect Gail McGovern Mgmt For For Voted DTE Energy Company 05/06/2010 DTE Ratification of Auditor Mgmt For For Voted DTE Energy Company 05/06/2010 DTE Elimination of Cumulative Voting Mgmt For For Voted DTE Energy Company 05/06/2010 DTE Amendment to the 2006 Long-Term Incentive Plan Mgmt For For Voted DTE Energy Company 05/06/2010 DTE Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted DTE Energy Company 05/06/2010 DTE Shareholder Proposal Regarding Declassification of the Board ShrHldr Against For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect William Barnet, III Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect G. Alex Bernhardt, Sr. Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect Michael Browning Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect Daniel DiMicco Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect John Forsgren Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect Ann Maynard Gray Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect James Hance, Jr. Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect E. James Reinsch Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect James Rhodes Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect James Rogers Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Elect Philip Sharp Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 2010 Long-Term Incentive Plan Mgmt Against Against Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Ratification of Auditor Mgmt For For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr For Against Voted Duke Energy Corporation 05/06/2010 DUK 26441C105 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Samuel Bodman Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Richard Brown Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Robert Brown Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Bertrand Collomb Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Curtis Crawford Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Alexander Cutler Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect John Dillon Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Eleuthere Du Pont Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Marillyn Hewson Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Lois Juliber Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect Ellen Kullman Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Elect William Reilly Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Ratification of Auditor Mgmt For For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted E. I. du Pont de Nemours and Company 04/28/2010 DD Shareholder Proposal Regarding Amendment to Human Rights Policy Regarding Seed Saving Rights ShrHldr Against For Voted Eaton Corporation 04/28/2010 ETN Elect Todd Bluedorn Mgmt For For Voted Eaton Corporation 04/28/2010 ETN Elect Christopher Connor Mgmt For For Voted Eaton Corporation 04/28/2010 ETN Elect Michael Critelli Mgmt For For Voted Eaton Corporation 04/28/2010 ETN Elect Charles Golden Mgmt For For Voted Eaton Corporation 04/28/2010 ETN Elect Ernie Green Mgmt For For Voted Eaton Corporation 04/28/2010 ETN Ratification of Auditor Mgmt For For Voted eBay Inc. 04/29/2010 EBAY Elect David Moffett Mgmt For For Voted eBay Inc. 04/29/2010 EBAY Elect Richard Schlosberg, III Mgmt For For Voted eBay Inc. 04/29/2010 EBAY Elect Thomas Tierney Mgmt For For Voted eBay Inc. 04/29/2010 EBAY Amendment to the Incentive Plan Mgmt For For Voted eBay Inc. 04/29/2010 EBAY Amendment to the 2008 Equity Incentive Award Plan Mgmt Against Against Voted eBay Inc. 04/29/2010 EBAY Ratification of Auditor Mgmt For For Voted Ecolab Inc. 05/06/2010 ECL Elect Arthur Higgins Mgmt For For Voted Ecolab Inc. 05/06/2010 ECL Elect Joel Johnson Mgmt For For Voted Ecolab Inc. 05/06/2010 ECL Elect C. Scott O'Hara Mgmt For For Voted Ecolab Inc. 05/06/2010 ECL Ratification of Auditor Mgmt For For Voted Ecolab Inc. 05/06/2010 ECL Approval of the 2010 Stock Incentive Plan Mgmt Against Against Voted Ecolab Inc. 05/06/2010 ECL Repeal of Classified Board Mgmt For For Voted Ecolab Inc. 05/06/2010 ECL Advisory Vote on Executive Compensation Mgmt For For Voted Ecolab Inc. 05/06/2010 ECL Shareholder Proposal Regarding Human Right to Water ShrHldr Against For Voted Ecolab Inc. 05/06/2010 ECL Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Edison International 04/22/2010 EIX Elect Jagjeet Bindra Mgmt For For Voted Edison International 04/22/2010 EIX Elect Vanessa Chang Mgmt For For Voted Edison International 04/22/2010 EIX Elect France Cordova Mgmt For For Voted Edison International 04/22/2010 EIX Elect Theodore Craver, Jr. Mgmt For For Voted Edison International 04/22/2010 EIX Elect Charles Curtis Mgmt For For Voted Edison International 04/22/2010 EIX Elect Bradford Freeman Mgmt For For Voted Edison International 04/22/2010 EIX Elect Luis Nogales Mgmt For For Voted Edison International 04/22/2010 EIX Elect Ronald Olson Mgmt For For Voted Edison International 04/22/2010 EIX Elect James Rosser Mgmt For For Voted Edison International 04/22/2010 EIX Elect Richard Schlosberg, III Mgmt For For Voted Edison International 04/22/2010 EIX Elect Thomas Sutton Mgmt For For Voted Edison International 04/22/2010 EIX Elect Brett White Mgmt For For Voted Edison International 04/22/2010 EIX Ratification of Auditor Mgmt For For Voted Edison International 04/22/2010 EIX Advisory Vote on Executive Compensation Mgmt For For Voted Edison International 04/22/2010 EIX Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director Leonard S. Coleman Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director Jeffrey T. Huber Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director Gary M. Kusin Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director Geraldine B. Laybourne Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director Gregory B. Maffei Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director Vivek Paul Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director Lawrence F. Probst III Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director John S. Riccitiello Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director Richard A. Simonson Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Elect Director Linda J. Srere Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Approve Stock Option Exchange Program Mgmt Against Against Voted Electronic Arts Inc. 07/29/2009 ERTS Amend Omnibus Stock Plan Mgmt Against Against Voted Electronic Arts Inc. 07/29/2009 ERTS Amend Qualified Employee Stock Purchase Plan Mgmt For For Voted Electronic Arts Inc. 07/29/2009 ERTS Ratify Auditors Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Ralph Alvarez Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Winfried Bischoff Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect R. David Hoover Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Franklyn Prendergast Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Kathi Seifert Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Ratification of Auditor Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Repeal of Classified Board Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elimination of Supermajority Requirement Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Exclusion of CEOs from Compensation Committee ShrHldr Against For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted EMC Corporation 04/29/2010 EMC Elect Michael Brown Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect Randolph Cowen Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect Michael Cronin Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect Gail Deegan Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect James DiStasio Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect John Egan Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect Edmund Kelly Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect Windle Priem Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect Paul Sagan Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect David Strohm Mgmt For For Voted EMC Corporation 04/29/2010 EMC Elect Joseph Tucci Mgmt For For Voted EMC Corporation 04/29/2010 EMC Ratification of Auditor Mgmt For For Voted EMC Corporation 04/29/2010 EMC Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted EMC Corporation 04/29/2010 EMC Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Emerson Electric Co. 02/02/2010 EMR Elect Clemens Boersig Mgmt For For Voted Emerson Electric Co. 02/02/2010 EMR Elect Carlos Fernandez G. Mgmt For For Voted Emerson Electric Co. 02/02/2010 EMR Elect Walter Galvin Mgmt For For Voted Emerson Electric Co. 02/02/2010 EMR Elect Randall Stephenson Mgmt For For Voted Emerson Electric Co. 02/02/2010 EMR Elect Vernon Loucks, Jr. Mgmt For For Voted Emerson Electric Co. 02/02/2010 EMR Elect Rozanne Ridgway Mgmt For For Voted Emerson Electric Co. 02/02/2010 EMR Re-approval of Performance Measures under the Annual Incentive Plan Mgmt For For Voted Emerson Electric Co. 02/02/2010 EMR Ratification of Auditor Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect Maureen Bateman Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect W. Frank Blount Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect Gary Edwards Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect Alexis Herman Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect Donald Hintz Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect J. Wayne Leonard Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect Stuart Levenick Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect Stewart Myers Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect James Nichols Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect William Percy, II Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect W.J. Tauzin Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Elect Steven Wilkinson Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Ratification of Auditor Mgmt For For Voted Entergy Corporation 05/07/2010 ETR 29364G103 Approval of the Executive Annual Incentive Plan Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Elect George Alcorn Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Elect Charles Crisp Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Elect James Day Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Elect Mark Papa Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Elect H. Leighton Steward Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Elect Donald Textor Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Elect Frank Wisner Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Ratification of Auditor Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Amendment to the 2008 Omnibus Equity Compensation Plan Mgmt Against Against Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Amendment to the Employee Stock Purchase Plan Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Amendment to the Executive Officer Annual Bonus Plan Mgmt For For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHldr Against For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted EOG Resources, Inc. 04/28/2010 EOG 26875P101 Shareholder Proposal Regarding Compensation in the Event of a Triggering Event ShrHldr Against For Voted EQT Corporation 04/21/2010 EQT 26884L109 Elect Vicky Bailey Mgmt For For Voted EQT Corporation 04/21/2010 EQT 26884L109 Elect Murry Gerber Mgmt For For Voted EQT Corporation 04/21/2010 EQT 26884L109 Elect George Miles, Jr. Mgmt For For Voted EQT Corporation 04/21/2010 EQT 26884L109 Elect James Whalen Mgmt For For Voted EQT Corporation 04/21/2010 EQT 26884L109 Ratification of Auditor Mgmt For For Voted EQT Corporation 04/21/2010 EQT 26884L109 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted EQT Corporation 04/21/2010 EQT 26884L109 Shareholder Proposal Regarding Sustainability Report ShrHldr Against For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect John Alexander Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect Charles Atwood Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect Linda Bynoe Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect Boone Knox Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect John Neal Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect David Neithercut Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect Mark Shapiro Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect Gerald Spector Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect B. Joseph White Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Elect Samuel Zell Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Ratification of Auditor Mgmt For For Voted Equity Residential 06/16/2010 EQR 29476L107 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Canning Jr. Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect M. Walter D'Alessio Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Nicholas DeBenedictis Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Bruce DeMars Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Nelson Diaz Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Sue Ling Gin Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Rosemarie Greco Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Paul Joskow Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Richard Mies Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Palms Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect William Richardson Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Thomas Ridge Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Rogers, Jr. Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Rowe Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Stephen Steinour Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Donald Thompson Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 2011 Long-Term Incentive Plan Mgmt Against Against Voted Exelon Corporation 04/27/2010 EXC 30161N101 Ratification of Auditor Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Gary Benanav Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Frank Borelli Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Maura Breen Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Nicholas LaHowchic Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Thomas Mac Mahon Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Frank Mergenthaler Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Woodrow Myers, Jr. Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect John Parker, Jr. Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect George Paz Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Samuel Skinner Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Seymour Sternberg Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Elect Barrett Toan Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Ratification of Auditor Mgmt For For Voted Express Scripts, Inc. 05/05/2010 ESRX Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against For Voted Express Scripts, Inc. 05/05/2010 ESRX Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Michael Boskin Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Peter Brabeck-Letmathe Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Larry Faulkner Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Jay Fishman Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Kenneth Frazier Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect William George Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Marilyn Nelson Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Samuel Palmisano Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Steven Reinemund Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Rex Tillerson Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Edward Whitacre, Jr. Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Ratification of Auditor Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Reincorporation ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Human Right to Water ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding an Energy Technology Report ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Greenhouse Gas Emissions Goals ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Future Energy Trends ShrHldr Against For Voted Fastenal Company 04/20/2010 FAST Elect Robert Kierlin Mgmt Withhold Against Voted Fastenal Company 04/20/2010 FAST Elect Stephen Slaggie Mgmt Withhold Against Voted Fastenal Company 04/20/2010 FAST Elect Michael Gostomski Mgmt Withhold Against Voted Fastenal Company 04/20/2010 FAST Elect Hugh Miller Mgmt Withhold Against Voted Fastenal Company 04/20/2010 FAST Elect Willard Oberton Mgmt Withhold Against Voted Fastenal Company 04/20/2010 FAST Elect Michael Dolan Mgmt Withhold Against Voted Fastenal Company 04/20/2010 FAST Elect Reyne Wisecup Mgmt Withhold Against Voted Fastenal Company 04/20/2010 FAST Elect Michael Ancius Mgmt Withhold Against Voted Fastenal Company 04/20/2010 FAST Elect Scott Satterlee Mgmt Withhold Against Voted Fastenal Company 04/20/2010 FAST Ratification of Auditor Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Darryl Allen Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Ulysses Bridgeman, Jr. Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Emerson Brumback Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect James Hackett Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Gary Heminger Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Jewell Hoover Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Kevin Kabat Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Mitchel Livingston Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Hendrick Meijer Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect John Schiff, Jr. Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Dudley Taft Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elect Marsha Williams Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Adoption of Majority Vote for Election of Directors Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Elimination of Cumulative Voting Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Amendment to the Code of Regulations Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Advisory Vote on Executive Compensation Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Ratification of Auditor Mgmt For For Voted Fifth Third Bancorp 04/20/2010 FITB Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Firstenergy Corp. 05/18/2010 FE Elect Paul Addison Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect Anthony Alexander Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect Michael Anderson Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect Carol Cartwright Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect William Cottle Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect Robert Heisler, Jr. Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect Ernest Novak, Jr. Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect Catherine Rein Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect George Smart Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect Wes Taylor Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Elect Jesse Williams, Sr. Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Ratification of Auditor Mgmt For For Voted Firstenergy Corp. 05/18/2010 FE Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Firstenergy Corp. 05/18/2010 FE Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Firstenergy Corp. 05/18/2010 FE Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Firstenergy Corp. 05/18/2010 FE Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted FLIR Systems, Inc. 04/23/2010 FLIR Elect John Carter Mgmt For For Voted FLIR Systems, Inc. 04/23/2010 FLIR Elect Michael Smith Mgmt For For Voted FLIR Systems, Inc. 04/23/2010 FLIR Elect John Wood, Jr. Mgmt For For Voted FLIR Systems, Inc. 04/23/2010 FLIR Ratification of Auditor Mgmt For For Voted Fluor Corporation 05/06/2010 FLR Elect James Hackett Mgmt For For Voted Fluor Corporation 05/06/2010 FLR Elect Kent Kresa Mgmt For For Voted Fluor Corporation 05/06/2010 FLR Elect Nader Sultan Mgmt For For Voted Fluor Corporation 05/06/2010 FLR Ratification of Auditor Mgmt For For Voted Fluor Corporation 05/06/2010 FLR Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Ford Motor Company 05/13/2010 F Elect Stephen Butler Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Kimberly Casiano Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Anthony Earley, Jr. Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Edsel Ford II Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect William Ford, Jr. Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Richard Gephardt Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Irvine Hockaday, Jr. Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Richard Manoogian Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Ellen Marram Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Alan Mulally Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Homer Neal Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect Gerald Shaheen Mgmt For For Voted Ford Motor Company 05/13/2010 F Elect John Thornton Mgmt For For Voted Ford Motor Company 05/13/2010 F Ratification of Auditor Mgmt For For Voted Ford Motor Company 05/13/2010 F Tax Benefit Preservation Plan Mgmt For For Voted Ford Motor Company 05/13/2010 F Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHldr Against For Voted Ford Motor Company 05/13/2010 F Shareholder Proposal Regarding Recapitalization Plan ShrHldr Against For Voted Ford Motor Company 05/13/2010 F Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Ford Motor Company 05/13/2010 F Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Ford Motor Company 05/13/2010 F Shareholder Proposal Regarding Carbon Dioxide Reduction ShrHldr Against For Voted Fortune Brands, Inc. 04/27/2010 FO Elect Anne Tatlock Mgmt For For Voted Fortune Brands, Inc. 04/27/2010 FO Elect Norman Wesley Mgmt For For Voted Fortune Brands, Inc. 04/27/2010 FO Elect Peter Wilson Mgmt For For Voted Fortune Brands, Inc. 04/27/2010 FO Ratification of Auditor Mgmt For For Voted Fortune Brands, Inc. 04/27/2010 FO Elimination of Supermajority Requirement Mgmt For For Voted Fortune Brands, Inc. 04/27/2010 FO 2010 Non-Employee Director Stock Plan Mgmt Against Against Voted Fortune Brands, Inc. 04/27/2010 FO Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted FPL Group, Inc. 05/21/2010 FPL Elect Sherry Barrat Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect Robert Beall II Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect J. Hyatt Brown Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect James Camaren Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect J. Brian Ferguson Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect Lewis Hay III Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect Toni Jennings Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect Oliver Kingsley, Jr. Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect Rudy Schupp Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect William Swanson Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect Michael Thaman Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Elect Hansel Tookes II Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Ratification of Auditor Mgmt For For Voted FPL Group, Inc. 05/21/2010 FPL Company Name Change Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Samuel Armacost Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Charles Crocker Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Joseph Hardiman Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Robert Joffe Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Charles Johnson Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Gregory Johnson Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Rupert Johnson, Jr. Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Thomas Kean Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Chutta Ratnathicam Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Peter Sacerdote Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Laura Stein Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Elect Anne Tatlock Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Ratification of Auditor Mgmt For For Voted Franklin Resources, Inc. 03/16/2010 BEN Amendment to the 2002 Universal Stock Incentive Plan Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect Richard Adkerson Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect Robert Allison, Jr. Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect Robert Day Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect Gerald Ford Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect H. Devon Graham, Jr. Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect Charles Krulak Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect Bobby Lackey Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect Jon Madonna Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect Dustan McCoy Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect James Moffett Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect B. M. Rankin, Jr. Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Elect Stephen Siegele Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Ratification of Auditor Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Amendment to the 2006 Stock Incentive Plan Mgmt For For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Shareholder Proposal Regarding Environmental Expertise on Board ShrHldr Against For Voted Freeport-McMoRan Copper & Gold Inc. 06/09/2010 FCX 35671D857 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted General Dynamics Corporation 05/05/2010 GD Elect Nicholas Chabraja Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect James Crown Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect William Fricks Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Jay Johnson Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect George Joulwan Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Paul Kaminski Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect John Keane Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Lester Lyles Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect William Osborn Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Robert Walmsley Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Ratification of Auditor Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Shareholder Proposal Regarding Space Weapons ShrHldr Against For Voted General Electric Company 04/28/2010 GE Elect W. Geoffrey Beattie Mgmt For For Voted General Electric Company 04/28/2010 GE Elect James Cash, Jr. Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Sir William Castell Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Ann Fudge Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Susan Hockfield Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Jeffrey Immelt Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Andrea Jung Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Alan Lafley Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Robert Lane Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Ralph Larsen Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Rochelle Lazarus Mgmt For For Voted General Electric Company 04/28/2010 GE Elect James Mulva Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Sam Nunn Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Roger Penske Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Robert Swieringa Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Douglas Warner III Mgmt For For Voted General Electric Company 04/28/2010 GE Ratification of Auditor Mgmt For For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Regarding Report on Ratio Between Executive and Employee Pay ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Requiring Key Committee Directors To Receive Less Than 20% Against Votes ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Bradbury H. Anderson Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director R. Kerry Clark Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Paul Danos Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director William T. Esrey Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Raymond V. Gilmartin Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Judith Richards Hope Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Heidi G. Miller Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Hilda Ochoa-Brillembourg Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Steve Odland Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Kendall J. Powell Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Lois E. Quam Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Michael D. Rose Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Robert L. Ryan Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Elect Director Dorothy A. Terrell Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Approve Omnibus Stock Plan Mgmt Against Against Voted General Mills, Inc. 09/21/2009 GIS Ratify Auditors Mgmt For For Voted General Mills, Inc. 09/21/2009 GIS Advisory Vote to Ratify Named Executive Officers' Compensation ShrHldr Against For Voted Genuine Parts Company 04/19/2010 GPC Elect Mary Bullock Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Jean Douville Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Thomas Gallagher Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect George Guynn Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect John Johns Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Michael Johns Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect J. Hicks Lanier Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Wendy Needham Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Jerry Nix Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Larry Prince Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Gary Rollins Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Ratification of Auditor Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Douglas Berthiaume Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Robert Bertolini Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Gail Boudreaux Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Robert Carpenter Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Charles Cooney Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Victor Dzau Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Connie Mack III Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Richard Syron Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Henri Termeer Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Elect Ralph Whitworth Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Amendment to the 2004 Equity Incentive Plan Mgmt Against Against Voted Genzyme Corporation 06/16/2010 GENZ Amendment to the 2009 Employee Stock Purchase Plan Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Amendment to the 2007 Director Equity Plan Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Amendment to Articles of Organization Regarding the Right to Call a Special Meeting Mgmt For For Voted Genzyme Corporation 06/16/2010 GENZ Ratification of Auditor Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect Paul Berg Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect John Cogan Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect Etienne Davignon Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect James Denny Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect Carla Hills Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect Kevin Lofton Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect John Madigan Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect John Martin Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect Gordon Moore Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect Nicholas Moore Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect Richard Whitley Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect Gayle Wilson Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Elect Per Wold-Olsen Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Ratification of Auditor Mgmt For For Voted Gilead Sciences, Inc. 05/11/2010 GILD Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Goodrich Corporation 04/20/2010 GR Elect Carolyn Corvi Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect Diane Creel Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect George Davidson, Jr. Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect Harris Deloach, Jr. Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect James Griffith Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect William Holland Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect John Jumper Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect Marshall Larsen Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect Lloyd Newton Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect Douglas Olesen Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Elect Alfred Rankin, Jr. Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Ratification of Auditor Mgmt For For Voted Goodrich Corporation 04/20/2010 GR Amendment to the Senior Executive Management Incentive Plan Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Elect Eric Schmidt Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Elect Sergey Brin Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Elect Larry Page Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Elect L. John Doerr Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Elect John Hennessy Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Elect Ann Mather Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Elect Paul Otellini Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Elect K. Shriram Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Elect Shirley Tilghman Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Ratification of Auditor Mgmt For For Voted Google Inc. 05/13/2010 GOOG 38259P508 Amendment to the 2004 Stock Plan Mgmt Against Against Voted Google Inc. 05/13/2010 GOOG 38259P508 Shareholder Proposal Regarding Sustainability Report ShrHldr Against For Voted Google Inc. 05/13/2010 GOOG 38259P508 Shareholder Proposal Regarding Behavorial Advertising ShrHldr Against For Voted Google Inc. 05/13/2010 GOOG 38259P508 Shareholder Proposal Regarding Human Rights in China ShrHldr Against For Voted Halliburton Company 05/19/2010 HAL Elect Alan Bennett Mgmt For For Voted Halliburton Company 05/19/2010 HAL Elect James Boyd Mgmt For For Voted Halliburton Company 05/19/2010 HAL Elect Milton Carroll Mgmt For For Voted Halliburton Company 05/19/2010 HAL Elect NanceDicciani Mgmt For For Voted Halliburton Company 05/19/2010 HAL Elect S. Malcolm Gillis Mgmt For For Voted Halliburton Company 05/19/2010 HAL Elect James Hackett Mgmt For For Voted Halliburton Company 05/19/2010 HAL Elect David Lesar Mgmt For For Voted Halliburton Company 05/19/2010 HAL Elect Robert Malone Mgmt For For Voted Halliburton Company 05/19/2010 HAL Elect J. Landis Martin Mgmt For For Voted Halliburton Company 05/19/2010 HAL Elect Debra Reed Mgmt For For Voted Halliburton Company 05/19/2010 HAL Ratification of Auditor Mgmt For For Voted Halliburton Company 05/19/2010 HAL Shareholder Proposal Regarding Review of Human Rights Policies ShrHldr Against For Voted Halliburton Company 05/19/2010 HAL Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Halliburton Company 05/19/2010 HAL Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Halliburton Company 05/19/2010 HAL Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Harley-Davidson, Inc. 04/24/2010 HOG Elect Barry Allen Mgmt For For Voted Harley-Davidson, Inc. 04/24/2010 HOG Elect Richard Beattie Mgmt For For Voted Harley-Davidson, Inc. 04/24/2010 HOG Elect Judson Green Mgmt For For Voted Harley-Davidson, Inc. 04/24/2010 HOG Elect N. Thomas Linebarger Mgmt For For Voted Harley-Davidson, Inc. 04/24/2010 HOG Repeal of Classified Board Mgmt For For Voted Harley-Davidson, Inc. 04/24/2010 HOG Employee Incentive Plan Mgmt For For Voted Harley-Davidson, Inc. 04/24/2010 HOG Amendment to the Director Stock Plan Mgmt For For Voted Harley-Davidson, Inc. 04/24/2010 HOG Ratification of Auditor Mgmt For For Voted Harley-Davidson, Inc. 04/24/2010 HOG Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Hasbro, Inc. 05/20/2010 HAS Elect Basil Anderson Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Alan Batkin Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Frank Biondi, Jr. Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Kenneth Bronfin Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect John Connors, Jr. Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Michael Garrett Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Brian Goldner Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Jack Greenberg Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Alan Hassenfeld Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Tracy Leinbach Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Edward Philip Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Elect Alfred Verrecchia Mgmt For For Voted Hasbro, Inc. 05/20/2010 HAS Amendment to the Restated 2003 Stock Incentive Performance Plan Mgmt Against Against Voted Hasbro, Inc. 05/20/2010 HAS Ratification of Auditor Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect James Flaherty III Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect Christine Garvey Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect David Henry Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect Lauralee Martin Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect Michael McKee Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect Harold Messmer, Jr. Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect Peter Rhein Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect Kenneth Roath Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect Richard Rosenberg Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Elect Joseph Sullivan Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Ratification of Auditor Mgmt For For Voted HCP, INC. 04/22/2010 HCP 40414L109 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr For Against Voted Hess Corporation 05/05/2010 HES 42809H107 Elect Nicholas Brady Mgmt For For Voted Hess Corporation 05/05/2010 HES 42809H107 Elect Gregory Hill Mgmt For For Voted Hess Corporation 05/05/2010 HES 42809H107 Elect Thomas Kean Mgmt For For Voted Hess Corporation 05/05/2010 HES 42809H107 Elect Frank Olson Mgmt For For Voted Hess Corporation 05/05/2010 HES 42809H107 Ratification of Auditor Mgmt For For Voted Hess Corporation 05/05/2010 HES 42809H107 Amendment to the 2008 Long-Term Incentive Plan Mgmt Against Against Voted Hess Corporation 05/05/2010 HES 42809H107 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect Marc Andreessen Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect Lawrence Babbio Jr. Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect Sari Baldauf Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect Rajiv Gupta Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect John Hammergren Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect Mark Hurd Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect Joel Hyatt Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect John Joyce Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect Robert Ryan Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect Lucille Salhany Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Elect G. Kennedy Thompson Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Ratification of Auditor Mgmt For For Voted Hewlett-Packard Company 03/17/2010 HPQ Amendment to the 2004 Stock Incentive Plan Mgmt Against Against Voted Hewlett-Packard Company 03/17/2010 HPQ Adopt Advisory Vote on Executive Compensation Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Gordon Bethune Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Kevin Burke Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Jaime Chico Pardo Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect David Cote Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect D. Scott Davis Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Linnet Deily Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Lord Clive Hollick Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect George Paz Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Bradley Sheares Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Michael Wright Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Ratification of Auditor Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Advisory Vote on Executive Compensation Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Honeywell International Inc. 04/26/2010 HON Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Honeywell International Inc. 04/26/2010 HON Shareholder Proposal Regarding Human Rights ShrHldr Against For Voted Hospira, Inc. 05/11/2010 HSP Elect Connie Curran Mgmt For For Voted Hospira, Inc. 05/11/2010 HSP Elect Heino von Prondzynski Mgmt For For Voted Hospira, Inc. 05/11/2010 HSP Elect Mark Wheeler Mgmt For For Voted Hospira, Inc. 05/11/2010 HSP Ratification of Auditor Mgmt For For Voted Host Hotels & Resorts, Inc. 05/06/2010 HST 44107P104 Elect Robert Baylis Mgmt For For Voted Host Hotels & Resorts, Inc. 05/06/2010 HST 44107P104 Elect Willard Brittain, Jr. Mgmt For For Voted Host Hotels & Resorts, Inc. 05/06/2010 HST 44107P104 Elect Terence Golden Mgmt For For Voted Host Hotels & Resorts, Inc. 05/06/2010 HST 44107P104 Elect Ann Korologos Mgmt For For Voted Host Hotels & Resorts, Inc. 05/06/2010 HST 44107P104 Elect Richard Marriott Mgmt For For Voted Host Hotels & Resorts, Inc. 05/06/2010 HST 44107P104 Elect John Morse, Jr. Mgmt For For Voted Host Hotels & Resorts, Inc. 05/06/2010 HST 44107P104 Elect Gordon Smith Mgmt For For Voted Host Hotels & Resorts, Inc. 05/06/2010 HST 44107P104 Elect W. Edward Walter Mgmt For For Voted Host Hotels & Resorts, Inc. 05/06/2010 HST 44107P104 Ratification of Auditor Mgmt For For Voted Hudson City Bancorp, Inc. 04/21/2010 HCBK Elect Donald Quest Mgmt For For Voted Hudson City Bancorp, Inc. 04/21/2010 HCBK Elect Joseph Sponholz Mgmt For For Voted Hudson City Bancorp, Inc. 04/21/2010 HCBK Executive Officer Annual Incentive Plan Mgmt For For Voted Hudson City Bancorp, Inc. 04/21/2010 HCBK Ratification of Auditor Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect David Jones Jr. Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect Frank D'Amelio Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect W. Roy Dunbar Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect Kurt Hilzinger Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect Michael McCallister Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect William McDonald Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect William Mitchell Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect David Nash Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect James O'Brien Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect Marissa Peterson Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect W. Ann Reynolds Mgmt For For Voted Humana Inc. 04/20/2010 HUM Ratification of Auditor Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Elect Marvin Brailsford Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Elect Susan Crown Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Elect Don Davis, Jr. Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Elect Robert McCormack Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Elect Robert Morrison Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Elect James Skinner Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Elect David Smith, Jr. Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Elect David Speer Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Elect Pamela Strobel Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Ratification of Auditor Mgmt For For Voted Illinois Tool Works Inc. 05/07/2010 ITW Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Intel Corporation 05/19/2010 INTC Elect Charlene Barshefsky Mgmt For For Voted Intel Corporation 05/19/2010 INTC Elect Susan Decker Mgmt For For Voted Intel Corporation 05/19/2010 INTC Elect John Donahoe Mgmt For For Voted Intel Corporation 05/19/2010 INTC Elect Reed Hundt Mgmt For For Voted Intel Corporation 05/19/2010 INTC Elect Paul Otellini Mgmt For For Voted Intel Corporation 05/19/2010 INTC Elect James Plummer Mgmt For For Voted Intel Corporation 05/19/2010 INTC Elect David Pottruck Mgmt For For Voted Intel Corporation 05/19/2010 INTC Elect Jane Shaw Mgmt For For Voted Intel Corporation 05/19/2010 INTC Elect Frank Yeary Mgmt For For Voted Intel Corporation 05/19/2010 INTC Elect David Yoffie Mgmt For For Voted Intel Corporation 05/19/2010 INTC Ratification of Auditor Mgmt For For Voted Intel Corporation 05/19/2010 INTC Advisory Vote on Executive Compensation Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Alain Belda Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Cathleen Black Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect WilliamBrody Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Kenneth Chenault Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Michael Eskew Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Shirley Jackson Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Andrew Liveris Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect W. James McNerney, Jr. Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Taizo Nishimuro Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect James Owens Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Samuel Palmisano Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Joan Spero Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Sidney Taurel Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Lorenzo Zambrano Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Ratification of Auditor Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted International Paper Company 05/10/2010 IP Elect David Bronczek Mgmt For For Voted International Paper Company 05/10/2010 IP Elect Lynn Elsenhans Mgmt For For Voted International Paper Company 05/10/2010 IP Elect John Faraci Mgmt For For Voted International Paper Company 05/10/2010 IP Elect Stacey Mobley Mgmt For For Voted International Paper Company 05/10/2010 IP Elect John Townsend, III Mgmt For For Voted International Paper Company 05/10/2010 IP Elect William Walter Mgmt For For Voted International Paper Company 05/10/2010 IP Elect J. Steven Whisler Mgmt For For Voted International Paper Company 05/10/2010 IP Ratification of Auditor Mgmt For For Voted International Paper Company 05/10/2010 IP Amendment to the By-Laws Regarding the Right to Call a Special Meeting Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director David H. Batchelder Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director Christopher W. Brody Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director William V. Campbell Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director Scott D. Cook Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director Diane B. Greene Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director Michael R. Hallman Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director Edward A. Kangas Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director Suzanne Nora Johnson Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director Dennis D. Powell Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director Stratton D. Sclavos Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Elect Director Brad D. Smith Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Ratify Auditors Mgmt For For Voted Intuit Inc. 12/15/2009 INTU Amend Omnibus Stock Plan Mgmt Against Against Voted Intuit Inc. 12/15/2009 INTU Amend Qualified Employee Stock Purchase Plan Mgmt For For Voted Intuitive Surgical, Inc. 04/21/2010 ISRG 46120E602 Elect Alan Levy Mgmt For For Voted Intuitive Surgical, Inc. 04/21/2010 ISRG 46120E602 Elect Eric Halvorson Mgmt For For Voted Intuitive Surgical, Inc. 04/21/2010 ISRG 46120E602 Elect Amal Johnson Mgmt For For Voted Intuitive Surgical, Inc. 04/21/2010 ISRG 46120E602 2010 Incentive Award Plan Mgmt Against Against Voted Iron Mountain Incorporated 06/04/2010 IRM Elect Clarke Bailey Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect Constantin Boden Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect Robert Brennan Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect Kent Dauten Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect Per-Kristian Halvorsen Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect Michael Lamach Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect ArthurLittle Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect C. Richard Reese Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect Vincent Ryan Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect Laurie Tucker Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Elect Alfred Verrecchia Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Amendment to the 2002 Stock Incentive Plan Mgmt Against Against Voted Iron Mountain Incorporated 06/04/2010 IRM Amendment to the 2006 Senior Executive Incentive Program Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Amendment to the 2003 Senior Executive Incentive Program Mgmt For For Voted Iron Mountain Incorporated 06/04/2010 IRM Ratification of Auditor Mgmt For For Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA GEORGE G.C. PARKER Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA J. DARRELL DUFFIE Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA CECILIA H. HERBERT Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA CHARLES A. HURTY Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA JOHN E. KERRIGAN Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA ROBERT H. SILVER Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA LEE T. KRANEFUSS Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA JOHN E. MARTINEZ Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA ROBERT S. KAPITO Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA Approve a new investment advisory agreement between each Company, on behalf of each of its funds and Barclays Global Fund Advisors [the adviser] Mgmt For For Voted iShares Trust 11/04/2009 464287E22 Elect Trustee George G.C. Parker Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H33 Elect Trustee George G.C. Parker Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H33 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H33 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H33 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H33 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H33 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H33 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H33 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H33 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee George G.C. Parker Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288N99 Elect Trustee George G.C. Parker Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288N99 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288N99 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288N99 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288N99 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288N99 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288N99 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288N99 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288N99 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288P33 Elect Trustee George G.C. Parker Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288P33 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288P33 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288P33 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288P33 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288P33 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288P33 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288P33 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares Trust 11/04/2009 464288P33 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares Trust 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares Trust 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares Trust 12/22/2009 Change Fundamental Investment Objective to Non-fundamental Mgmt For For Voted iShares Trust 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares Trust 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares Trust 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares, Inc. 11/04/2009 464286A33 Elect Trustee George G. C. Parker Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286A33 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286A33 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286A33 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286A33 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286A33 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286A33 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286A33 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286A33 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B33 Elect Trustee George G. C. Parker Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B33 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B33 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B33 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B33 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B33 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B33 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B33 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B33 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B77 Elect Trustee George G. C. Parker Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B77 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B77 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B77 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B77 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B77 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B77 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B77 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B77 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B99 Elect Trustee George G. C. Parker Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B99 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B99 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B99 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B99 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B99 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B99 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B99 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286B99 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C00 Elect Trustee George G. C. Parker Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C00 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C00 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C00 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C00 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C00 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C00 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C00 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C00 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C33 Elect Trustee George G. C. Parker Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C33 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C33 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C33 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C33 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C33 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C33 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C33 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C33 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C77 Elect Trustee George G. C. Parker Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C77 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C77 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C77 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C77 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C77 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C77 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C77 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C77 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C88 Elect Trustee George G. C. Parker Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C88 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C88 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C88 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C88 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C88 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C88 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C88 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares, Inc. 11/04/2009 464286C88 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares, Inc. 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares, Inc. 12/22/2009 Change Fundamental Investment Objective to Non-fundamental Mgmt For For Voted iShares, Inc. 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares, Inc. 12/22/2009 Change Fundamental Investment Objective to Non-fundamental Mgmt For For Voted iShares, Inc. 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares, Inc. 12/22/2009 Change Fundamental Investment Objective to Non-fundamental Mgmt For For Voted iShares, Inc. 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares, Inc. 12/22/2009 Change Fundamental Investment Objective to Non-fundamental Mgmt For For Voted iShares, Inc. 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares, Inc. 12/22/2009 Change Fundamental Investment Objective to Non-fundamental Mgmt For For Voted iShares, Inc. 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares, Inc. 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares, Inc. 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares, Inc. 12/22/2009 Change Fundamental Investment Objective to Non-fundamental Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect Steven Loranger Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect Curtis Crawford Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect Christina Gold Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect Ralph Hake Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect John Hamre Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect Paul Kern Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect Frank MacInnis Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect Surya Mohapatra Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect Linda Sanford Mgmt For For Voted ITT Corporation 05/11/2010 ITT Elect Markos Tambakeras Mgmt For For Voted ITT Corporation 05/11/2010 ITT Ratification of Auditor Mgmt For For Voted ITT Corporation 05/11/2010 ITT Shareholder Proposal Regarding Report on Military Sales to Foreign Governments ShrHldr Against For Voted ITT Corporation 05/11/2010 ITT Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Colleen Barrett Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect M. Anthony Burns Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Maxine Clark Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Thomas Engibous Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Kent Foster Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Geraldine Laybourne Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Burl Osborne Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Leonard Roberts Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Javier Teruel Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect R. Gerald Turner Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Myron Ullman III Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Mary Beth West Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Ratification of Auditor Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Mary Coleman Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect James Cullen Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Michael Johns Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Susan Lindquist Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Anne Mulcahy Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Leo Mullin Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect William Perez Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Charles Prince Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect David Satcher Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect William Weldon Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Ratification of Auditor Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Johnson & Johnson 04/22/2010 JNJ Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Crandall Bowles Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Stephen Burke Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect David Cote Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect James Crown Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect James Dimon Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Ellen Futter Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect William Gray, III Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Laban Jackson, Jr. Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect David Novak Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Lee Raymond Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect William Weldon Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Ratification of Auditor Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Advisory Vote on Executive Compensation Mgmt Against Against Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Report of Ratio Between CEO and Employee Pay ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Kellogg Company 04/23/2010 K Elect Benjamin Carson, Sr. Mgmt For For Voted Kellogg Company 04/23/2010 K Elect Gordon Gund Mgmt For For Voted Kellogg Company 04/23/2010 K Elect Dorothy Johnson Mgmt For For Voted Kellogg Company 04/23/2010 K Elect Ann Korologos Mgmt For For Voted Kellogg Company 04/23/2010 K Ratification of Auditor Mgmt For For Voted Kellogg Company 04/23/2010 K Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 Elect Milton Cooper Mgmt For For Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 Elect Philip Coviello Mgmt For For Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 Elect Richard Dooley Mgmt For For Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 Elect Joe Grills Mgmt For For Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 Elect David Henry Mgmt For For Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 Elect F. Patrick Hughes Mgmt For For Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 Elect Frank Lourenso Mgmt For For Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 Elect Richard Saltzman Mgmt For For Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 2010 Equity Participation Plan Mgmt Against Against Voted Kimco Realty Corporation 05/05/2010 KIM 49446R109 Ratification of Auditor Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect Peter Boneparth Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect Steven Burd Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect John Herma Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect Dale Jones Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect William Kellogg Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect Kevin Mansell Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect Frank Sica Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect Peter Sommerhauser Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect Stephanie Streeter Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect Nina Vaca Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Elect Stephen Watson Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS Ratification of Auditor Mgmt For For Voted Kohl's Corporation 05/13/2010 KSS 2010 Long Term Compensation Plan Mgmt Against Against Voted Kohl's Corporation 05/13/2010 KSS Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Kohl's Corporation 05/13/2010 KSS Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Ajaypal Banga Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Myra Hart Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Lois Juliber Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Mark Ketchum Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Richard Lerner Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Mackey McDonald Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect John Pope Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Fedric Reynolds Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Irene Rosenfeld Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Jean-Francois van Boxmeer Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Deborah Wright Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Elect Frank Zarb Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Ratification of Auditor Mgmt For For Voted Kraft Foods Inc. 05/18/2010 KFT 50075N104 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Elect Claude Canizares Mgmt For For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Elect Thomas Corcoran Mgmt For For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Elect Lewis Kramer Mgmt For For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Elect Alan Washkowitz Mgmt For For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Amendment to the 2008 Long Term Performance Plan Mgmt Against Against Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Ratification of Auditor Mgmt For For Voted Las Vegas Sands Corp. 06/03/2010 LVS Elect Sheldon Adelson Mgmt For For Voted Las Vegas Sands Corp. 06/03/2010 LVS Elect Irwin Chafetz Mgmt For For Voted Las Vegas Sands Corp. 06/03/2010 LVS Ratification of Auditor Mgmt For For Voted Las Vegas Sands Corp. 06/03/2010 LVS Shareholder Proposal Regarding Sustainability Report ShrHldr Against For Voted Las Vegas Sands Corp. 06/03/2010 LVS Transaction of Other Business Mgmt Against Against Voted Lear Corporation 05/13/2010 LEA Ratification of Auditor Mgmt For For Voted Legg Mason, Inc. 07/28/2009 LM Elect Director Robert E. Angelica Mgmt TNA N/A Take No Action Legg Mason, Inc. 07/28/2009 LM Elect Director Barry W. Huff Mgmt TNA N/A Take No Action Legg Mason, Inc. 07/28/2009 LM Elect Director John E. Koerner, III Mgmt TNA N/A Take No Action Legg Mason, Inc. 07/28/2009 LM Elect Director Cheryl Gordon Krongard Mgmt TNA N/A Take No Action Legg Mason, Inc. 07/28/2009 LM Elect Director Scott C. Nuttall Mgmt TNA N/A Take No Action Legg Mason, Inc. 07/28/2009 LM Amend Omnibus Stock Plan Mgmt TNA N/A Take No Action Legg Mason, Inc. 07/28/2009 LM Ratify Auditors Mgmt TNA N/A Take No Action Legg Mason, Inc. 07/28/2009 LM Compensation- Make Changes to the Executive Incentive Compensation Plan (EICP) as Applied to Senior Executives ShrHldr TNA N/A Take No Action Legg Mason, Inc. 07/28/2009 LM Require a Majority Vote for the Election of Directors ShrHldr TNA N/A Take No Action Leggett & Platt, Incorporated 05/13/2010 LEG Elect Robert Brunner Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Ralph Clark Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Robert Enloe, III Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Richard Fisher Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Matthew Flanigan Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Karl Glassman Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Ray Griffith Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect David Haffner Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Joseph McClanathan Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Judy Odom Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Maurice Purnell, Jr. Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Phoebe Wood Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Ratification of Auditor Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Amendment to the Flexible Stock Plan Mgmt Against Against Voted Leggett & Platt, Incorporated 05/13/2010 LEG Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Lexmark International, Inc. 04/22/2010 LXK Elect Paul Curlander Mgmt For For Voted Lexmark International, Inc. 04/22/2010 LXK Elect Kathi Seifert Mgmt For For Voted Lexmark International, Inc. 04/22/2010 LXK Elect Jean-Paul Montupet Mgmt For For Voted Lexmark International, Inc. 04/22/2010 LXK Ratification of Auditor Mgmt For For Voted Lexmark International, Inc. 04/22/2010 LXK Advisory Vote on Executive Compensation Mgmt For For Voted Limited Brands, Inc. 05/27/2010 LTD Elect Dennis Hersch Mgmt For For Voted Limited Brands, Inc. 05/27/2010 LTD Elect David Kollat Mgmt For For Voted Limited Brands, Inc. 05/27/2010 LTD Elect William Loomis, Jr. Mgmt For For Voted Limited Brands, Inc. 05/27/2010 LTD Elect Leslie Wexner Mgmt For For Voted Limited Brands, Inc. 05/27/2010 LTD Ratification of Auditor Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect E. C. Aldridge, Jr. Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Nolan Archibald Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect David Burritt Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect James Ellis, Jr. Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Gwendolyn King Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect James Loy Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Douglas McCorkindale Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Joseph Ralston Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect James Schneider Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Anne Stevens Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Robert Stevens Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Ratification of Auditor Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Shareholder Proposal Regarding Space Weapons ShrHldr Against For Voted Lorillard, Inc. 05/20/2010 LO Elect Virgis Colbert Mgmt For For Voted Lorillard, Inc. 05/20/2010 LO Elect Richard Roedel Mgmt For For Voted Lorillard, Inc. 05/20/2010 LO Elect David Taylor Mgmt For For Voted Lorillard, Inc. 05/20/2010 LO Ratification of Auditor Mgmt For For Voted Lowe's Companies, Inc. 05/28/2010 LOW Elect David Bernauer Mgmt For For Voted Lowe's Companies, Inc. 05/28/2010 LOW Elect Leonard Berry Mgmt For For Voted Lowe's Companies, Inc. 05/28/2010 LOW Elect Dawn Hudson Mgmt For For Voted Lowe's Companies, Inc. 05/28/2010 LOW Elect Robert Niblock Mgmt For For Voted Lowe's Companies, Inc. 05/28/2010 LOW Ratification of Auditor Mgmt For For Voted Lowe's Companies, Inc. 05/28/2010 LOW Right to Call a Special Meeting Mgmt For For Voted Lowe's Companies, Inc. 05/28/2010 LOW Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Lowe's Companies, Inc. 05/28/2010 LOW Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Stephen Bollenbach Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Deirdre Connelly Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Meyer Feldberg Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Sara Levinson Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Terry Lundgren Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Joseph Neubauer Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Joseph Pichler Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Joyce Roche Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Craig Weatherup Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Marna Whittington Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Ratification of Auditor Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elimination of Supermajority Vote Requirements Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Gregory Boyce Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Clarence Cazalot, Jr. Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect David Daberko Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect William Davis, III Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Shirley Jackson Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Philip Lader Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Charles Lee Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Michael Phelps Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Dennis Reilley Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Seth Schofield Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect John Snow Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Thomas Usher Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Ratification of Auditor Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Marathon Oil Corporation 04/28/2010 MRO Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr For Against Voted Marriott International, Inc. 05/07/2010 MAR Elect J.W. Marriott, Jr. Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect John Marriott III Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect Mary Bush Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect Lawrence Kellner Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect Debra Lee Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect George Munoz Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect Harry Pearce Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect Steven Reinemund Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect W. Mitt Romney Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect William Shaw Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Elect Lawrence Small Mgmt For For Voted Marriott International, Inc. 05/07/2010 MAR Ratification of Auditor Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Election of Directors Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Robert Eckert Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Frances Fergusson Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Tully Friedman Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Dominic Ng Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Vasant Prabhu Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Andrea Rich Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Ronald Sargent Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Dean Scarborough Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Christopher Sinclair Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect G. Craig Sullivan Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT Elect Kathy White Mgmt For For Voted Mattel, Inc. 05/12/2010 MAT 2010 Equity and Long-Term Compensation Plan Mgmt Against Against Voted Mattel, Inc. 05/12/2010 MAT Ratification of Auditor Mgmt For For Voted McDonald's Corporation 05/20/2010 MCD Elect Walter Massey Mgmt For For Voted McDonald's Corporation 05/20/2010 MCD Elect John Rogers, Jr. Mgmt For For Voted McDonald's Corporation 05/20/2010 MCD Elect Roger Stone Mgmt For For Voted McDonald's Corporation 05/20/2010 MCD Elect Miles White Mgmt For For Voted McDonald's Corporation 05/20/2010 MCD Ratification of Auditor Mgmt For For Voted McDonald's Corporation 05/20/2010 MCD Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted McDonald's Corporation 05/20/2010 MCD Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted McDonald's Corporation 05/20/2010 MCD Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against For Voted McDonald's Corporation 05/20/2010 MCD Shareholder Proposal Regarding Cage-Free Eggs ShrHldr Against For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Elect Stephen Golsby Mgmt For For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Elect Steven Altschuler Mgmt For For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Elect Howard Bernick Mgmt For For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Elect James Cornelius Mgmt For For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Elect Peter Ratcliffe Mgmt For For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Elect Elliott Sigal Mgmt For For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Elect Robert Singer Mgmt For For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Elect Kimberly Casiano Mgmt For For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Elect Anna Catalano Mgmt For For Voted Mead Johnson Nutrition Company 05/11/2010 MJN Amendment to the 2009 Stock Award and Incentive Plan Mgmt Against Against Voted Mead Johnson Nutrition Company 05/11/2010 MJN Ratification of Auditor Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect Michael Campbell Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect Thomas Cole, Jr. Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect James Kaiser Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect Richard Kelson Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect James Kilts Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect Susan Kropf Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect Douglas Luke Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect John Luke, Jr. Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect Robert McCormack Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect Timothy Powers Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect Edward Straw Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Elect Jane Warner Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Ratification of Auditor Mgmt For For Voted MeadWestvaco Corporation 04/26/2010 MWV Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Elect Howard Barker, Jr. Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Elect John Cassis Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Elect Michael Goldstein Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Elect Charles Lillis Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Elect Myrtle Potter Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Elect William Roper Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Elect David Snow, Jr. Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Elect David Stevens Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Elect Blenda Wilson Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Ratification of Auditor Mgmt For For Voted Medco Health Solutions, Inc. 05/12/2010 MHS 58405U102 Amendment to Certificate of Incorporation Regarding the Right to Call Special Meetings Mgmt For For Voted MEMC Electronic Materials, Inc. 04/20/2010 WFR Elect Emmanuel Hernandez Mgmt For For Voted MEMC Electronic Materials, Inc. 04/20/2010 WFR Elect John Marren Mgmt For For Voted MEMC Electronic Materials, Inc. 04/20/2010 WFR Elect William Stevens Mgmt For For Voted MEMC Electronic Materials, Inc. 04/20/2010 WFR Elect James Williams Mgmt For For Voted MEMC Electronic Materials, Inc. 04/20/2010 WFR Ratification of Auditor Mgmt For For Voted MEMC Electronic Materials, Inc. 04/20/2010 WFR 2010 Equity Incentive Plan Mgmt For For Voted MEMC Electronic Materials, Inc. 04/20/2010 WFR Transaction of Other Business Mgmt Against Against Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Leslie Brun Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Thomas Cech Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Richard Clark Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Thomas Glocer Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Steven Goldstone Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect William Harrison, Jr. Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Harry Jacobson Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect William Kelley Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect C. Robert Kidder Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Rochelle Lazarus Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Carlos Represas Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Patricia Russo Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Thomas Shenk Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Anne Tatlock Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Craig Thompson Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Wendell Weeks Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Peter Wendell Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Ratification of Auditor Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 2010 Incentive Stock Plan Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 2010 Non-Employee Directors Stock Option Plan Mgmt For For Voted Micron Technology, Inc. 12/10/2009 MU Elect Director Steven R. Appleton Mgmt For For Voted Micron Technology, Inc. 12/10/2009 MU Elect Director Teruaki Aoki Mgmt For For Voted Micron Technology, Inc. 12/10/2009 MU Elect Director James W. Bagley Mgmt For For Voted Micron Technology, Inc. 12/10/2009 MU Elect Director Robert L. Bailey Mgmt For For Voted Micron Technology, Inc. 12/10/2009 MU Elect Director Mercedes Johnson Mgmt For For Voted Micron Technology, Inc. 12/10/2009 MU Elect Director Lawrence N. Mondry Mgmt For For Voted Micron Technology, Inc. 12/10/2009 MU Elect Director Robert E. Switz Mgmt For For Voted Micron Technology, Inc. 12/10/2009 MU Approve Executive Incentive Bonus Plan Mgmt For For Voted Micron Technology, Inc. 12/10/2009 MU Ratify Auditors Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director William H. Gates, III Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Steven A. Ballmer Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Dina Dublon Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Raymond V. Gilmartin Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Reed Hastings Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Maria Klawe Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director David F. Marquardt Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Charles H. Noski Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Helmut Panke Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Ratify Auditors Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Permit Right to Call Special Meeting Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Adopt Principles for Health Care Reform ShrHldr Against For Voted Microsoft Corporation 11/19/2009 MSFT Report on Charitable Contributions ShrHldr Against For Voted Monsanto Company 01/26/2010 MON 61166W101 Elect Frank AtLee, III Mgmt For For Voted Monsanto Company 01/26/2010 MON 61166W101 Elect David Chicoine Mgmt For For Voted Monsanto Company 01/26/2010 MON 61166W101 Elect Arthur Harper Mgmt For For Voted Monsanto Company 01/26/2010 MON 61166W101 Elect Gwendolyn King Mgmt For For Voted Monsanto Company 01/26/2010 MON 61166W101 Ratification of Auditor Mgmt For For Voted Monsanto Company 01/26/2010 MON 61166W101 Amendment to the 2005 Long-Term Incentive Plan Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Roy Bostock Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Erskine Bowles Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Howard Davies Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect James Gorman Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect James Hance, Jr. Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Nobuyuki Hirano Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect C. Robert Kidder Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect John Mack Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Donald Nicolaisen Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Charles Noski Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Hutham Olayan Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect O. Griffith Sexton Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Laura Tyson Mgmt For For Voted Morgan Stanley 05/18/2010 MS Ratification of Auditor Mgmt For For Voted Morgan Stanley 05/18/2010 MS Advisory Vote on Executive Compensation Mgmt For For Voted Morgan Stanley 05/18/2010 MS Amendment to the 2007 Equity Incentive Compensation Plan Mgmt For For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Report of Ratio Between Executive and Employee Pay ShrHldr Against For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHldr Against For Voted Motorola, Inc. 05/03/2010 MOT Elect Gregory Brown Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect David Dorman Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect William Hambrecht Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect Sanjay Jha Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect Keith Meister Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect Thomas Meredith Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect Samuel Scott III Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect James Stengel Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect Anthony Vinciquerra Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect Douglas Warner III Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Elect John White Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Advisory Vote on Executive Compensation Mgmt Against Against Voted Motorola, Inc. 05/03/2010 MOT Ratification of Auditor Mgmt For For Voted Motorola, Inc. 05/03/2010 MOT Shareholder Proposal Regarding Review of Global Human Rights Standards ShrHldr Against For Voted Motorola, Inc. 05/03/2010 MOT Shareholder Proposal Regarding Reincorporation ShrHldr Against For Voted National Oilwell Varco, Inc. 05/12/2010 NOV Elect Ben Guill Mgmt For For Voted National Oilwell Varco, Inc. 05/12/2010 NOV Elect Roger Jarvis Mgmt For For Voted National Oilwell Varco, Inc. 05/12/2010 NOV Elect Eric Mattson Mgmt For For Voted National Oilwell Varco, Inc. 05/12/2010 NOV Ratification of Auditor Mgmt For For Voted Newell Rubbermaid Inc. 05/11/2010 NWL Elect Scott Cowen Mgmt For For Voted Newell Rubbermaid Inc. 05/11/2010 NWL Elect Cynthia Montgomery Mgmt For For Voted Newell Rubbermaid Inc. 05/11/2010 NWL Elect Michael B. Polk Mgmt For For Voted Newell Rubbermaid Inc. 05/11/2010 NWL Elect Michael Todman Mgmt For For Voted Newell Rubbermaid Inc. 05/11/2010 NWL 2010 Stock Plan Mgmt Against Against Voted Newell Rubbermaid Inc. 05/11/2010 NWL Ratification of Auditor Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect Glen Barton Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect Vincent Calarco Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect Joseph Carrabba Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect Noreen Doyle Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect Veronica Hagen Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect Michael Hamson Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect Richard O'Brien Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect John Prescott Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect Donald Roth Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect James Taranik Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Elect Simon Thompson Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Ratification of Auditor Mgmt For For Voted Newmont Mining Corporation 04/23/2010 NEM Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Newmont Mining Corporation 04/23/2010 NEM Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr For Against Voted Noble Energy, Inc. 04/27/2010 NBL Elect Jeffrey Berenson Mgmt For For Voted Noble Energy, Inc. 04/27/2010 NBL Elect Michael Cawley Mgmt For For Voted Noble Energy, Inc. 04/27/2010 NBL Elect Edward Cox Mgmt For For Voted Noble Energy, Inc. 04/27/2010 NBL Elect Charles Davidson Mgmt For For Voted Noble Energy, Inc. 04/27/2010 NBL Elect Thomas Edelman Mgmt For For Voted Noble Energy, Inc. 04/27/2010 NBL Elect Eric Grubman Mgmt For For Voted Noble Energy, Inc. 04/27/2010 NBL Elect Kirby Hedrick Mgmt For For Voted Noble Energy, Inc. 04/27/2010 NBL Elect Scott Urban Mgmt For For Voted Noble Energy, Inc. 04/27/2010 NBL Elect William Van Kleef Mgmt For For Voted Noble Energy, Inc. 04/27/2010 NBL Ratification of Auditor Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN Elect Phyllis Campbell Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN Elect Enrique Hernandez, Jr. Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN Elect Robert Miller Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN Elect Blake Nordstrom Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN Elect Erik Nordstrom Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN Elect Peter Nordstrom Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN Elect Philip Satre Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN Elect Robert Walter Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN Elect Alison Winter Mgmt For For Voted Nordstrom, Inc. 05/18/2010 JWN 2010 Equity Incentive Plan Mgmt Against Against Voted Nordstrom, Inc. 05/18/2010 JWN Ratification of Auditor Mgmt For For Voted Norfolk Southern Corporation 05/13/2010 NSC Elect Thomas Bell, Jr. Mgmt For For Voted Norfolk Southern Corporation 05/13/2010 NSC Elect Alston Correll Mgmt For For Voted Norfolk Southern Corporation 05/13/2010 NSC Elect Landon Hilliard Mgmt For For Voted Norfolk Southern Corporation 05/13/2010 NSC Elect Burton Joyce Mgmt For For Voted Norfolk Southern Corporation 05/13/2010 NSC Ratification of Auditor Mgmt For For Voted Norfolk Southern Corporation 05/13/2010 NSC Amendment to Articles of Incorporation to Declassify the Board Mgmt For For Voted Norfolk Southern Corporation 05/13/2010 NSC Amendment to the Long-Term Incentive Plan Mgmt Against Against Voted Norfolk Southern Corporation 05/13/2010 NSC Amendment to the Executive Management Incentive Plan Mgmt For For Voted Norfolk Southern Corporation 05/13/2010 NSC Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Wesley Bush Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Lewis Coleman Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Thomas Fargo Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Victor Fazio Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Donald Felsinger Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Stephen Frank Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Bruce Gordon Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Madeleine Kleiner Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Karl Krapek Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Richard Myers Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Aulana Peters Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Kevin Sharer Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Ratification of Auditor Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Amendment to Certificate Regarding to the Right to Call a Special Meeting Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Amendment Certificate of Northrop Grumman Systems Corporation Regarding the Deletion of Company Shareholder Approvals for Certain Transactions Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Shareholder Proposal Regarding Reincorporation ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Elect Director John F. Chlebowski Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Howard E. Cosgrove Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director William E. Hantke Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Anne C. Schaumburg Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Amend Omnibus Stock Plan Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Amend Executive Incentive Bonus Plan Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Adopt Majority Voting for Uncontested Election of Directors Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Ratify Auditors Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Report on Carbon Principles ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Change Size of Board of Directors ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Repeal Amendments Adopted Without Stockholder Approval After February 26, 2008 ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Betsy S. Atkins ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Elect Director Ralph E. Faison ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Elect Director Coleman Peterson ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Elect Director Thomas C. Wajnert ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Change Size of Board of Directors ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Elect Director Donald DeFosset ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Elect Director Richard H. Koppes ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Elect Director John M. Albertine ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Elect Director Marjorie L. Bowen ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Elect Director Ralph G. Wellington ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Repeal Amendments Adopted Without Stockholder Approval After February 26, 2008 ShrHldr None N/A Voted NRG Energy Inc 07/21/2009 NRG Amend Omnibus Stock Plan Mgmt None N/A Voted NRG Energy Inc 07/21/2009 NRG Amend Executive Incentive Bonus Plan Mgmt None N/A Voted NRG Energy Inc 07/21/2009 NRG Adopt Majority Voting for Uncontested Election of Directors Mgmt None N/A Voted NRG Energy Inc 07/21/2009 NRG Ratify Auditors Mgmt None N/A Voted NRG Energy Inc 07/21/2009 NRG Report on Carbon Principles ShrHldr None N/A Voted Nucor Corporation 05/13/2010 NUE Elect Daniel DiMicco Mgmt For For Voted Nucor Corporation 05/13/2010 NUE Elect James Hlavacek Mgmt For For Voted Nucor Corporation 05/13/2010 NUE Elect John Walker Mgmt For For Voted Nucor Corporation 05/13/2010 NUE Ratification of Auditor Mgmt For For Voted Nucor Corporation 05/13/2010 NUE Repeal of Classified Board Mgmt For For Voted Nucor Corporation 05/13/2010 NUE 2010 Stock Option and Award Plan Mgmt For For Voted Nucor Corporation 05/13/2010 NUE Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Nucor Corporation 05/13/2010 NUE Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted NVIDIA Corporation 05/19/2010 NVDA 67066G104 Elect James Gaither Mgmt For For Voted NVIDIA Corporation 05/19/2010 NVDA 67066G104 Elect Jen-Hsun Huang Mgmt For For Voted NVIDIA Corporation 05/19/2010 NVDA 67066G104 Elect A. Brooke Seawell Mgmt For For Voted NVIDIA Corporation 05/19/2010 NVDA 67066G104 Ratification of Auditor Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Spencer Abraham Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect John Chalsty Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Stephen Chazen Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Edward Djerejian Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect John Feick Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Carlos Gutierrez Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Ray Irani Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Irvin Maloney Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Avedick Poladian Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Rodolfo Segovia Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Aziz Syriani Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Rosemary Tomich Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Walter Weisman Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Ratification of Auditor Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Re-approval of Performance Goals under the 2005 Long-Term Incentive Plan Mgmt Against Against Voted Occidental Petroleum Corporation 05/07/2010 OXY Advisory Vote on Executive Compensation Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Report on Host Country Regulations ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Security of Chemical Facilities ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHldr Against For Voted Omnicom Group Inc. 05/25/2010 OMC Elect John Wren Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Bruce Crawford Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Alan Batkin Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Robert Clark Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Leonard Coleman, Jr. Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Errol Cook Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Susan Denison Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Michael Henning Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect John Murphy Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect John Purcell Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Linda Rice Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Gary Roubos Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Ratification of Auditor Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Amendment to the 2007 Incentive Award Plan Mgmt Against Against Voted Omnicom Group Inc. 05/25/2010 OMC Adoption of Majority Vote for Election of Directors Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Shareholder Proposal Reimbursement of Solicitation Expenses ShrHldr Against For Voted Omnicom Group Inc. 05/25/2010 OMC Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against For Voted Omnicom Group Inc. 05/25/2010 OMC Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Jeffrey S. Berg Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director H. Raymond Bingham Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Michael J. Boskin Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Safra A. Catz Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Bruce R. Chizen Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director George H. Conrades Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Lawrence J. Ellison Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Hector Garcia-Molina Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Jeffrey O. Henley Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Donald L. Lucas Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Charles E. Phillips, Jr. Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Elect Director Naomi O. Seligman Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Approve Executive Incentive Bonus Plan Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Ratify Auditors Mgmt For For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Amend Articles/Bylaws/Charter Call Special Meetings ShrHldr Against For Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHldr For Against Voted Oracle Corp. 10/07/2009 ORCL 68389X105 Stock Retention/Holding Period ShrHldr For Against Voted Paccar Inc 04/20/2010 PCAR Elect Alison Carnwath Mgmt For For Voted Paccar Inc 04/20/2010 PCAR Elect Robert Parry Mgmt For For Voted Paccar Inc 04/20/2010 PCAR Elect John Pigott Mgmt For For Voted Paccar Inc 04/20/2010 PCAR Elect Gregory Spierkel Mgmt For For Voted Paccar Inc 04/20/2010 PCAR Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Paccar Inc 04/20/2010 PCAR Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr For Against Voted Paccar Inc 04/20/2010 PCAR Shareholder Proposal Regarding Exclusion of CEOs from Compensation Committee ShrHldr Against For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Shona Brown Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Ian Cook Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Dina Dublon Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Victor Dzau Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Ray Hunt Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Alberto Ibarguen Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Arthur Martinez Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Indra Nooyi Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Sharon Rockefeller Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect James Schiro Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Lloyd Trotter Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Daniel Vasella Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Ratification of Auditor Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Amendment to the 2007 Long-Term Incentive Plan Mgmt Against Against Voted PepsiCo, Inc. 05/05/2010 PEP Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against For Voted PepsiCo, Inc. 05/05/2010 PEP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted PepsiCo, Inc. 05/05/2010 PEP Shareholder Proposal Regarding Report on Public Policy Issues ShrHldr Against For Voted Pfizer Inc. 04/22/2010 PFE Elect Dennis Ausiello Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Michael Brown Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect M. Anthony Burns Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Robert Burt Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect W. Don Cornwell Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Frances Fergusson Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect William Gray, III Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Constance Horner Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect James Kilts Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Jeffrey Kindler Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect George Lorch Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect John Mascotte Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Suzanne Nora Johnson Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Stephen Sanger Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect William Steere, Jr. Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Ratification of Auditor Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Advisory Vote on Executive Compensation Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Amendment to Bylaws Regarding the Right to Call a Special Meeting Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Shareholder Proposal Regarding Stock Option Policy ShrHldr Against For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect David Andrews Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect Lewis Chew Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect C. Lee Cox Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect Peter Darbee Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect Maryellen Herringer Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect RogerKimmel Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect Richard Meserve Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect Forrest Miller Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect Rosendo Parra Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect Barbara Rambo Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Elect Barry Williams Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Ratification of Auditor Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Advisory Vote on Executive Compensation Mgmt For For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Amendment to the 2006 Long-Term Incentive Plan Mgmt Against Against Voted PG&E Corporation 05/12/2010 PCG 69331C108 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Shareholder Proposal Regarding Key Committee Membership ShrHldr Against For Voted PG&E Corporation 05/12/2010 PCG 69331C108 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Philip Morris International Inc. 05/12/2010 PM Elect Harold Brown Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Mathis Cabiallavetta Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Louis Camilleri Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect J. Dudley Fishburn Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Jennifer Li Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Graham Mackay Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Sergio Marchionne Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Lucio Noto Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Carlos Slim Helu Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Stephen Wolf Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Ratification of Auditor Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Shareholder Proposal Regarding Food Insecurity and Tobacco Use ShrHldr Against For Voted Philip Morris International Inc. 05/12/2010 PM Shareholder Proposal Regarding Human Rights Protocols ShrHldr Against For Voted Pitney Bowes Inc. 05/10/2010 PBI Elect Linda Alvarado Mgmt For For Voted Pitney Bowes Inc. 05/10/2010 PBI Elect Ernie Green Mgmt For For Voted Pitney Bowes Inc. 05/10/2010 PBI Elect John McFarlane Mgmt For For Voted Pitney Bowes Inc. 05/10/2010 PBI Elect Eduardo Menasce Mgmt For For Voted Pitney Bowes Inc. 05/10/2010 PBI Ratification of Auditor Mgmt For For Voted Pitney Bowes Inc. 05/10/2010 PBI Amendment to Declassify the Board Mgmt For For Voted Pitney Bowes Inc. 05/10/2010 PBI Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against Against Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Elect Rick Holley Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Elect Robin Josephs Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Elect John McDonald Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Elect Robert McLeod Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Elect John Morgan, Sr. Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Elect Marc Racicot Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Elect John Scully Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Elect Stephen Tobias Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Elect Martin White Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Ratification of Auditor Mgmt For For Voted Plum Creek Timber Company, Inc. 05/04/2010 PCL Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Christopher Burley Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect William Doyle Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect John Estey Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Charles Hoffman Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Dallas Howe Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Alice Laberge Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Keith Martell Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Jeffrey McCaig Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Mary Mogford Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Paul Schoenhals Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect E. Robert Stromberg Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Elena Viyella de Paliza Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Appointment of Auditor Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 2010 Performance Option Plan Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Advisory Vote on Executive Compensation Mgmt Against Against Voted PPG Industries, Inc. 04/15/2010 PPG Elect James Berges Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Elect Victoria Haynes Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Elect Martin Richenhagen Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Ratification of Auditor Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Shareholder Proposal Regarding Environmental Accountability Report ShrHldr Against For Voted PPL Corporation 05/19/2010 PPL 69351T106 Elect Stuart Graham Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Elect Stuart Heydt Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Elect Craig Rogerson Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Repeal of Classified Board Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Ratification of Auditor Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted PPL Corporation 05/19/2010 PPL 69351T106 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Elect Stephen Angel Mgmt For For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Elect NanceDicciani Mgmt For For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Elect Edward Galante Mgmt For For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Elect Claire Gargalli Mgmt For For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Elect Ira Hall Mgmt For For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Elect Raymond LeBoeuf Mgmt For For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Elect Larry McVay Mgmt For For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Elect Wayne Smith Mgmt For For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Elect Robert Wood Mgmt For For Voted Praxair, Inc. 04/27/2010 PX 74005P104 Ratification of Auditor Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect John Baker II Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect James Bostic, Jr. Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect Harris DeLoach Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect James Hyler, Jr. Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect William Johnson Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect Robert Jones Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect W. Steven Jones Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect Melquiades Martinez Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect E. Marie McKee Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect John Mullin, III Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect Charles Pryor, Jr. Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect Carlos Saladrigas Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect Theresa Stone Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Elect Alfred Tollison, Jr. Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Ratification of Auditor Mgmt For For Voted Progress Energy, Inc. 05/12/2010 PGN Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Prologis 05/14/2010 PLD Elect Stephen Feinberg Mgmt For For Voted Prologis 05/14/2010 PLD Elect George Fotiades Mgmt For For Voted Prologis 05/14/2010 PLD Elect Christine Garvey Mgmt For For Voted Prologis 05/14/2010 PLD Elect Lawrence Jackson Mgmt For For Voted Prologis 05/14/2010 PLD Elect Donald Jacobs Mgmt For For Voted Prologis 05/14/2010 PLD Elect Irving Lyons, III Mgmt For For Voted Prologis 05/14/2010 PLD Elect Walter Rakowich Mgmt For For Voted Prologis 05/14/2010 PLD Elect D. Michael Steuert Mgmt For For Voted Prologis 05/14/2010 PLD Elect J. Andre Teixeira Mgmt For For Voted Prologis 05/14/2010 PLD Elect Andrea Zulberti Mgmt For For Voted Prologis 05/14/2010 PLD Amendment to the 2006 Long-Term Incentive Plan Mgmt For For Voted Prologis 05/14/2010 PLD Option Exchange Mgmt Against Against Voted Prologis 05/14/2010 PLD Ratification of Auditor Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Albert Gamper, Jr. Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Conrad Harper Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect William Hickey Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Ralph Izzo Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Shirley Jackson Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect David Lilley Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Thomas Renyi Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Hak Cheol Shin Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Richard Swift Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Ratification of Auditor Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect B. Wayne Hughes Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Ronald Havner, Jr. Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Dann Angeloff Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect William Baker Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect John Evans Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Tamara Hughes Gustavson Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Uri Harkham Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect B. Wayne Hughes, Jr. Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Harvey Lenkin Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Avedick Poladian Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Gary Pruitt Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Ronald Spogli Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Daniel Staton Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Ratification of Auditor Mgmt Against Against Voted PulteGroup, Inc. 05/12/2010 PHM Elect Thomas Schoewe Mgmt For For Voted PulteGroup, Inc. 05/12/2010 PHM Elect Timothy Eller Mgmt For For Voted PulteGroup, Inc. 05/12/2010 PHM Elect Clint Murchison III Mgmt For For Voted PulteGroup, Inc. 05/12/2010 PHM Elect Richard Dugas, Jr. Mgmt For For Voted PulteGroup, Inc. 05/12/2010 PHM Elect David McCammon Mgmt For For Voted PulteGroup, Inc. 05/12/2010 PHM Elect James Postl Mgmt For For Voted PulteGroup, Inc. 05/12/2010 PHM Repeal of Classified Board Mgmt For For Voted PulteGroup, Inc. 05/12/2010 PHM Amendment to Shareholder Rights Agreement Mgmt For For Voted PulteGroup, Inc. 05/12/2010 PHM Ratification of Auditor Mgmt For For Voted PulteGroup, Inc. 05/12/2010 PHM Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted PulteGroup, Inc. 05/12/2010 PHM Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted PulteGroup, Inc. 05/12/2010 PHM Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against For Voted PulteGroup, Inc. 05/12/2010 PHM Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted PulteGroup, Inc. 05/12/2010 PHM Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted PulteGroup, Inc. 05/12/2010 PHM Shareholder Proposal Reimbursement of Solicitation Expenses ShrHldr For Against Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Barbara Alexander Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Stephen Bennett Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Donald Cruickshank Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Raymond Dittamore Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Thomas Horton Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Irwin Jacobs Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Paul Jacobs Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Robert Kahn Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Sherry Lansing Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Duane Nelles Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Brent Scowcroft Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Elect Marc Stern Mgmt For For Voted QUALCOMM Incorporated 03/02/2010 QCOM Amendment to the 2006 Long-Term Incentive Plan Mgmt Against Against Voted QUALCOMM Incorporated 03/02/2010 QCOM Ratification of Auditor Mgmt For For Voted Quest Diagnostics Incorporated 05/06/2010 DGX 74834L100 Elect John Baldwin Mgmt For For Voted Quest Diagnostics Incorporated 05/06/2010 DGX 74834L100 Elect Surya Mohapatra Mgmt For For Voted Quest Diagnostics Incorporated 05/06/2010 DGX 74834L100 Elect Gary Pfeiffer Mgmt For For Voted Quest Diagnostics Incorporated 05/06/2010 DGX 74834L100 Ratification of Auditor Mgmt For For Voted Questar Corporation 05/18/2010 STR Elect Teresa Beck Mgmt For For Voted Questar Corporation 05/18/2010 STR Elect R. D. Cash Mgmt For For Voted Questar Corporation 05/18/2010 STR Elect James Harmon Mgmt For For Voted Questar Corporation 05/18/2010 STR Elect Robert McKee III Mgmt For For Voted Questar Corporation 05/18/2010 STR Elect Gary Michael Mgmt For For Voted Questar Corporation 05/18/2010 STR Elect Charles Stanley Mgmt For For Voted Questar Corporation 05/18/2010 STR Ratification of Auditor Mgmt For For Voted Questar Corporation 05/18/2010 STR Adoption of Majority Vote for Election of Directors Mgmt For For Voted Questar Corporation 05/18/2010 STR Amendment to the Long-Term Stock Incentive Plan Mgmt Against Against Voted Questar Corporation 05/18/2010 STR Amendment to the Annual Management Incentive Plan II Mgmt For For Voted Questar Corporation 05/18/2010 STR Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Elect Thomas Quinlan, III Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Elect Stephen Wolf Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Elect Lee Chaden Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Elect Judith Hamilton Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Elect Susan Ivey Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Elect Thomas Johnson Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Elect John Pope Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Elect Michael Riordan Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Elect Oliver Sockwell Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Ratification of Auditor Mgmt For For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Shareholder Proposal Regarding a Sustainable Procurement Policy ShrHldr Against For Voted R.R. Donnelley & Sons Company 05/20/2010 RRD Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHldr Against For Voted Raytheon Company 05/27/2010 RTN Elect Vernon Clark Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect John Deutch Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Stephen Hadley Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Frederic Poses Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Michael Ruettgers Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Ronald Skates Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect William Spivey Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Linda Stuntz Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect William Swanson Mgmt For For Voted Raytheon Company 05/27/2010 RTN Ratification of Auditor Mgmt For For Voted Raytheon Company 05/27/2010 RTN Right to Call a Special Meeting Mgmt For For Voted Raytheon Company 05/27/2010 RTN 2010 Stock Plan Mgmt Against Against Voted Raytheon Company 05/27/2010 RTN Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Raytheon Company 05/27/2010 RTN Shareholder Proposal Regarding Supplemental Executive Retirement Plans ShrHldr Against For Voted Raytheon Company 05/27/2010 RTN Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Republic Services, Inc. 05/13/2010 RSG Elect James O'Connor Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect John Croghan Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect James Crownover Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect William Flynn Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect David Foley Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect Michael Larson Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect Nolan Lehmann Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect W. Lee Nutter Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect Ramon Rodriguez Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect Allan Sorensen Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect John Trani Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Elect Michael Wickham Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Ratification of Auditor Mgmt For For Voted Republic Services, Inc. 05/13/2010 RSG Shareholder Proposal Regarding Reviewing Political Contributions and Expenditure Report ShrHldr Against For Voted Reynolds American Inc. 05/07/2010 RAI Elect Martin Feinstein Mgmt For For Voted Reynolds American Inc. 05/07/2010 RAI Elect Susan Ivey Mgmt For For Voted Reynolds American Inc. 05/07/2010 RAI Elect Lionel Nowell, III Mgmt For For Voted Reynolds American Inc. 05/07/2010 RAI Elect Neil Withington Mgmt For For Voted Reynolds American Inc. 05/07/2010 RAI Ratification of Auditor Mgmt For For Voted Reynolds American Inc. 05/07/2010 RAI Shareholder Proposal Regarding Declassification of the Board ShrHldr Against For Voted Reynolds American Inc. 05/07/2010 RAI Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Reynolds American Inc. 05/07/2010 RAI Shareholder Proposal Regarding Disclosure of Health Risks of Tobacco ShrHldr Against For Voted Reynolds American Inc. 05/07/2010 RAI Shareholder Proposal Regarding Human Rights Protocols ShrHldr Against For Voted Robert Half International Inc. 05/06/2010 RHI Elect Andrew Berwick, Jr. Mgmt For For Voted Robert Half International Inc. 05/06/2010 RHI Elect Edward Gibbons Mgmt For For Voted Robert Half International Inc. 05/06/2010 RHI Elect Harold Messmer, Jr. Mgmt For For Voted Robert Half International Inc. 05/06/2010 RHI Elect Barbara Novogradac Mgmt For For Voted Robert Half International Inc. 05/06/2010 RHI Elect Robert Pace Mgmt For For Voted Robert Half International Inc. 05/06/2010 RHI Elect Fredrick Richman Mgmt For For Voted Robert Half International Inc. 05/06/2010 RHI Elect J. Stephen Schaub Mgmt For For Voted Robert Half International Inc. 05/06/2010 RHI Elect M. Keith Waddell Mgmt For For Voted Robert Half International Inc. 05/06/2010 RHI Ratification of Auditor Mgmt For For Voted Robert Half International Inc. 05/06/2010 RHI Annual Performance Bonus Plan Mgmt For For Voted Ross Stores, Inc. 05/19/2010 ROST Elect Michael Bush Mgmt For For Voted Ross Stores, Inc. 05/19/2010 ROST Elect Norman Ferber Mgmt For For Voted Ross Stores, Inc. 05/19/2010 ROST Elect Gregory Quesnel Mgmt For For Voted Ross Stores, Inc. 05/19/2010 ROST Ratification of Auditor Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Philippe Camus Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Jamie Gorelick Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Andrew Gould Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Tony Isaac Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Nikolay Kudryavtsev Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Adrian Lajous Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Michael Marks Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect LeoReif Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Tore Sandvold Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Henri Seydoux Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect Peter Currie Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Elect K.V. Kamath Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Approval of Financial Statements and Dividends Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB 2010 Stock Incentive Plan Mgmt Against Against Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Amendment to the Discounted Stock Purchase Plan Mgmt For For Voted Schlumberger N.V. (Schlumberger Limited) 04/07/2010 SLB Appointment of Auditor Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect James Brocksmith, Jr. Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Donald Felsinger Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Wilford Godbold, Jr. Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect William Jones Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect William Ouchi Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Carlos Ruiz Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect William Rusnack Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect William Rutledge Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Lynn Schenk Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Neal Schmale Mgmt For For Voted Sempra Energy 05/12/2010 SRE Ratification of Auditor Mgmt For For Voted Sempra Energy 05/12/2010 SRE Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect Rebecca Bergman Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect George Church Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect David Harvey Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect W. Lee McCollum Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect Jai Nagarkatti Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect Avi Nash Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect Steven Paul Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect J. Pedro Reinhard Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect D. Dean Spatz Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Elect Barrett Toan Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Amendment to the Cash Bonus Plan Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Ratification of Auditor Mgmt For For Voted Sigma-Aldrich Corporation 05/04/2010 SIAL Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Simon Property Group, Inc. 05/06/2010 SPG Elect Melvyn Bergstein Mgmt For For Voted Simon Property Group, Inc. 05/06/2010 SPG Elect Linda Bynoe Mgmt For For Voted Simon Property Group, Inc. 05/06/2010 SPG Elect Larry Glasscock Mgmt For For Voted Simon Property Group, Inc. 05/06/2010 SPG Elect Karen Horn Mgmt For For Voted Simon Property Group, Inc. 05/06/2010 SPG Elect Allan Hubbard Mgmt For For Voted Simon Property Group, Inc. 05/06/2010 SPG Elect Reuben Leibowitz Mgmt For For Voted Simon Property Group, Inc. 05/06/2010 SPG Elect Daniel Smith Mgmt For For Voted Simon Property Group, Inc. 05/06/2010 SPG Elect J. Albert Smith, Jr. Mgmt For For Voted Simon Property Group, Inc. 05/06/2010 SPG Ratification of Auditor Mgmt For For Voted Snap-on Incorporated 04/22/2010 SNA Elect John Fiedler Mgmt For For Voted Snap-on Incorporated 04/22/2010 SNA Elect James Holden Mgmt For For Voted Snap-on Incorporated 04/22/2010 SNA Elect W. Dudley Lehman Mgmt For For Voted Snap-on Incorporated 04/22/2010 SNA Elect Edward Rensi Mgmt For For Voted Snap-on Incorporated 04/22/2010 SNA Ratification of Auditor Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Elect David Biegler Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Elect Douglas Brooks Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Elect William Cunningham Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Elect John Denison Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Elect Travis Johnson Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Elect Gary Kelly Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Elect Nancy Loeffler Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Elect John Montford Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Elect Daniel Villanueva Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Amendment to the 2007 Equity Incentive Plan Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Ratification of Auditor Mgmt For For Voted Southwest Airlines Co. 05/19/2010 LUV Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Southwestern Energy Company 05/18/2010 SWN Elect Lewis Epley, Jr. Mgmt For For Voted Southwestern Energy Company 05/18/2010 SWN Elect Robert Howard Mgmt For For Voted Southwestern Energy Company 05/18/2010 SWN Elect Harold Korell Mgmt For For Voted Southwestern Energy Company 05/18/2010 SWN Elect Vello Kuuskraa Mgmt For For Voted Southwestern Energy Company 05/18/2010 SWN Elect Kenneth Mourton Mgmt For For Voted Southwestern Energy Company 05/18/2010 SWN Elect Steven Mueller Mgmt For For Voted Southwestern Energy Company 05/18/2010 SWN Elect Charles Scharlau Mgmt For For Voted Southwestern Energy Company 05/18/2010 SWN Ratification of Auditor Mgmt For For Voted Southwestern Energy Company 05/18/2010 SWN Increase of Authorized Common Stock Mgmt Against Against Voted Southwestern Energy Company 05/18/2010 SWN Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Southwestern Energy Company 05/18/2010 SWN Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Spectra Energy Corp 04/27/2010 SE Elect William Esrey Mgmt For For Voted Spectra Energy Corp 04/27/2010 SE Elect Gregory Ebel Mgmt For For Voted Spectra Energy Corp 04/27/2010 SE Elect Pamela Carter Mgmt For For Voted Spectra Energy Corp 04/27/2010 SE Elect Peter Hamilton Mgmt For For Voted Spectra Energy Corp 04/27/2010 SE Elect Dennis Hendrix Mgmt For For Voted Spectra Energy Corp 04/27/2010 SE Elect Michael Phelps Mgmt For For Voted Spectra Energy Corp 04/27/2010 SE Ratification of Auditor Mgmt For For Voted Spectra Energy Corp 04/27/2010 SE Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr For Against Voted St. Jude Medical, Inc. 05/07/2010 STJ Elect Stuart Essig Mgmt For For Voted St. Jude Medical, Inc. 05/07/2010 STJ Elect Barbara Hill Mgmt For For Voted St. Jude Medical, Inc. 05/07/2010 STJ Elect Michael Rocca Mgmt For For Voted St. Jude Medical, Inc. 05/07/2010 STJ Ratification of Auditor Mgmt For For Voted St. Jude Medical, Inc. 05/07/2010 STJ Shareholder Proposal Regarding Sustainability Report ShrHldr Against For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Elect Nolan Archibald Mgmt For For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Elect John Breen Mgmt For For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Elect George Buckley Mgmt For For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Elect Virgis Colbert Mgmt For For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Elect Manuel Fernandez Mgmt For For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Elect Benjamin Griswold, IV Mgmt For For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Elect Anthony Luiso Mgmt For For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Elect John Lundgren Mgmt For For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Elect Robert Ryan Mgmt For For Voted Stanley Black & Decker, Inc. 05/20/2010 SWK Ratification of Auditor Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect Howard Schultz Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect Barbara Bass Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect William Bradley Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect Mellody Hobson Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect Kevin Johnson Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect Olden Lee Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect Sheryl Sandberg Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect James Shennan, Jr. Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect Javier Teruel Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect Myron Ullman, III Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Elect Craig Weatherup Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Ratification of Auditor Mgmt For For Voted Starbucks Corporation 03/24/2010 SBUX Shareholder Proposal Regarding Recycling Strategy for Beverage Containers ShrHldr Against For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Adam Aron Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Charlene Barshefsky Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Thomas Clarke Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Clayton Daley, Jr. Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Bruce Duncan Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Lizanne Galbreath Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Eric Hippeau Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Stephen Quazzo Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Thomas Ryder Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Frits van Paasschen Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Elect Kneeland Youngblood Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Ratification of Auditor Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/13/2010 HOT 85590A401 Amendment to the Annual Incentive Plan for Certain Executives Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Kennett Burnes Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Peter Coym Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Patrick de Saint-Aignan Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Amelia Fawcett Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect David Gruber Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Linda Hill Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Joseph Hooley Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Robert Kaplan Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Charles LaMantia Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Ronald Logue Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Richard Sergel Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Ronald Skates Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Gregory Summe Mgmt For For Voted State Street Corporation 05/19/2010 STT Elect Robert Weissman Mgmt For For Voted State Street Corporation 05/19/2010 STT Advisory Vote on Executive Compensation Mgmt Against Against Voted State Street Corporation 05/19/2010 STT Ratification of Auditor Mgmt For For Voted State Street Corporation 05/19/2010 STT Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted State Street Corporation 05/19/2010 STT Shareholder Proposal Regarding Report of Ratio Between Executive and Employee Pay ShrHldr Against For Voted Stericycle, Inc. 05/25/2010 SRCL Elect Mark Miller Mgmt For For Voted Stericycle, Inc. 05/25/2010 SRCL Elect Jack Schuler Mgmt For For Voted Stericycle, Inc. 05/25/2010 SRCL Elect Thomas Brown Mgmt For For Voted Stericycle, Inc. 05/25/2010 SRCL Elect Rod Dammeyer Mgmt For For Voted Stericycle, Inc. 05/25/2010 SRCL Elect William Hall Mgmt For For Voted Stericycle, Inc. 05/25/2010 SRCL Elect Jonathan Lord Mgmt For For Voted Stericycle, Inc. 05/25/2010 SRCL Elect John Patience Mgmt For For Voted Stericycle, Inc. 05/25/2010 SRCL Elect James W.P. Reid-Anderson Mgmt For For Voted Stericycle, Inc. 05/25/2010 SRCL Elect Ronald Spaeth Mgmt For For Voted Stericycle, Inc. 05/25/2010 SRCL Ratification of Auditor Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Elect Craig Fuller Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Elect Patrick James Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Elect Steven Lucas Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Elect Michael Parrett Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Elect Francis McAllister Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Elect Michael Schiavone Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Elect Michael Parrett Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Elect Mark Sander Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Elect Ajay Paliwal Mgmt For For Voted Stillwater Mining Company 05/04/2010 SWC 86074Q102 Ratification of Auditor Mgmt For For Voted Stryker Corporation 04/27/2010 SYK Elect Howard Cox, Jr. Mgmt For For Voted Stryker Corporation 04/27/2010 SYK Elect Srikant Datar Mgmt For For Voted Stryker Corporation 04/27/2010 SYK Elect Donald Engelman Mgmt For For Voted Stryker Corporation 04/27/2010 SYK Elect Louis Francesconi Mgmt For For Voted Stryker Corporation 04/27/2010 SYK Elect Howard Lance Mgmt For For Voted Stryker Corporation 04/27/2010 SYK Elect Stephen MacMillan Mgmt For For Voted Stryker Corporation 04/27/2010 SYK Elect William Parfet Mgmt For For Voted Stryker Corporation 04/27/2010 SYK Elect Ronda Stryker Mgmt For For Voted Stryker Corporation 04/27/2010 SYK Ratification of Auditor Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Robert Beall, II Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Alston Correll Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Jeffrey Crowe Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Patricia Frist Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Blake Garrett Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect David Hughes Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect M. Douglas Ivester Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect J. Hicks Lanier Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect William Linnenbringer Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect G. Gilmer Minor, III Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Larry Prince Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Frank Royal Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Thomas Watjen Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect James Wells III Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Karen Williams Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Elect Phail Wynn, Jr. Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Amendment to the Management Incentive Plan Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Ratification of Auditor Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Advisory Vote on Executive Compensation Mgmt For For Voted SunTrust Banks, Inc. 04/27/2010 STI Shareholder Proposal Regarding Sustainability Report ShrHldr Against For Voted Target Corporation 06/09/2010 TGT 87612E106 Elect Calvin Darden Mgmt For For Voted Target Corporation 06/09/2010 TGT 87612E106 Elect Anne Mulcahy Mgmt For For Voted Target Corporation 06/09/2010 TGT 87612E106 Elect Stephen Sanger Mgmt For For Voted Target Corporation 06/09/2010 TGT 87612E106 Elect Gregg Steinhafel Mgmt For For Voted Target Corporation 06/09/2010 TGT 87612E106 Ratification of Auditor Mgmt Against Against Voted Target Corporation 06/09/2010 TGT 87612E106 Repeal of Classified Board Mgmt For For Voted Target Corporation 06/09/2010 TGT 87612E106 Elimination of Supermajority Requirement Mgmt For For Voted Target Corporation 06/09/2010 TGT 87612E106 Amendment and Restatement of the Articles of Incorporation Mgmt For For Voted Target Corporation 06/09/2010 TGT 87612E106 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Tellabs, Inc. 04/29/2010 TLAB Elect Michael Birck Mgmt For For Voted Tellabs, Inc. 04/29/2010 TLAB Elect Linda Kahangi Mgmt For For Voted Tellabs, Inc. 04/29/2010 TLAB Elect Robert Pullen Mgmt For For Voted Tellabs, Inc. 04/29/2010 TLAB Elect Vincent Tobkin Mgmt For For Voted Tellabs, Inc. 04/29/2010 TLAB Ratification of Auditor Mgmt For For Voted TERADATA CORPORATION 04/27/2010 TDC 88076W103 Elect Edward Boykin Mgmt For For Voted TERADATA CORPORATION 04/27/2010 TDC 88076W103 Elect Cary Fu Mgmt For For Voted TERADATA CORPORATION 04/27/2010 TDC 88076W103 Elect Victor Lund Mgmt For For Voted TERADATA CORPORATION 04/27/2010 TDC 88076W103 Ratification of Auditor Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Ralph Babb, Jr. Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect David Boren Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Daniel Carp Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Carrie Cox Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect David Goode Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Stephen MacMillan Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Pamela Patsley Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Wayne Sanders Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Ruth Simmons Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Richard Templeton Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Christine Whitman Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Ratification of Auditor Mgmt For For Voted Textron Inc. 04/28/2010 TXT Elect Kathleen Bader Mgmt For For Voted Textron Inc. 04/28/2010 TXT Elect R. Kerry Clark Mgmt For For Voted Textron Inc. 04/28/2010 TXT Elect Ivor Evans Mgmt For For Voted Textron Inc. 04/28/2010 TXT Elect Charles Powell Mgmt For For Voted Textron Inc. 04/28/2010 TXT Elect James Ziemer Mgmt For For Voted Textron Inc. 04/28/2010 TXT One-time Stock Option Exchange Program Mgmt Against Against Voted Textron Inc. 04/28/2010 TXT Repeal of Classified Board Mgmt For For Voted Textron Inc. 04/28/2010 TXT Ratification of Auditor Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect Samuel Bodman Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect Paul Hanrahan Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect Tarun Khanna Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect John Koskinen Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect Philip Lader Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect Sandra Moose Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect John Morse, Jr. Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect Philip Odeen Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect Charles Rossotti Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Elect Sven Sandstrom Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Amendment to the 2003 Long-Term Compensation Plan Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Reapproval of the Performance Incentive Plan Mgmt For For Voted The AES Corporation 04/22/2010 AES 00130H105 Ratification of Auditor Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect John Biggs Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect John Bryson Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect David Calhoun Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect Arthur Collins, Jr. Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect Linda Cook Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect William Daley Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect Kenneth Duberstein Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect Edmund Giambastiani, Jr. Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect John McDonnell Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect W. James McNerney, Jr. Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect Susan Schwab Mgmt For For Voted The Boeing Company 04/26/2010 BA Elect Mike Zafirovski Mgmt For For Voted The Boeing Company 04/26/2010 BA Ratification of Auditor Mgmt For For Voted The Boeing Company 04/26/2010 BA Shareholder Proposal Regarding Military Contracts/Sales ShrHldr Against For Voted The Boeing Company 04/26/2010 BA Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted The Boeing Company 04/26/2010 BA Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted The Boeing Company 04/26/2010 BA Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted The Boeing Company 04/26/2010 BA Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted The Charles Schwab Corporation 05/13/2010 SCHW Elect Arun Sarin Mgmt For For Voted The Charles Schwab Corporation 05/13/2010 SCHW Elect Paula Sneed Mgmt For For Voted The Charles Schwab Corporation 05/13/2010 SCHW Ratification of Auditor Mgmt For For Voted The Charles Schwab Corporation 05/13/2010 SCHW Amendment to the Corporate Executive Bonus Plan Mgmt For For Voted The Charles Schwab Corporation 05/13/2010 SCHW Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted The Charles Schwab Corporation 05/13/2010 SCHW Shareholder Proposal Regarding the Approval Survivor Benefits (Golden Coffins) ShrHldr Against For Voted The Coca-Cola Company 04/21/2010 KO Elect Herbert Allen Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Ronald Allen Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Cathleen Black Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Barry Diller Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Alexis Herman Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Muhtar Kent Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Donald Keough Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Maria Lagomasino Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Donald McHenry Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Sam Nunn Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect James Robinson III Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Peter Ueberroth Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect Jacob Wallenberg Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Elect James Williams Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Ratification of Auditor Mgmt For For Voted The Coca-Cola Company 04/21/2010 KO Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted The Coca-Cola Company 04/21/2010 KO Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted The Coca-Cola Company 04/21/2010 KO Shareholder Proposal Regarding Performance Based Restricted Equity Compensation ShrHldr Against For Voted The Coca-Cola Company 04/21/2010 KO Shareholder Proposal Regarding Report on Bisphenol-A ShrHldr Against For Voted The Dow Chemical Company 05/13/2010 DOW Elect Arnold Allemang Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect Jacqueline Barton Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect James Bell Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect Jeff Fettig Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect Barbara Franklin Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect John Hess Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect Andrew Liveris Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect Paul Polman Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect Dennis Reilley Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect James Ringler Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect Ruth Shaw Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Elect Paul Stern Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Ratification of Auditor Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Amendment to Certificate of Incorporation Regarding the Right to Call Special Meetings Mgmt For For Voted The Dow Chemical Company 05/13/2010 DOW Shareholder Proposal Regarding Environmental Remediation in the Midland Area ShrHldr Against For Voted The Dow Chemical Company 05/13/2010 DOW Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted The Dow Chemical Company 05/13/2010 DOW Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted The Dun & Bradstreet Corporation 05/04/2010 DNB 26483E100 Elect John Alden Mgmt For For Voted The Dun & Bradstreet Corporation 05/04/2010 DNB 26483E100 Elect Christopher Coughlin Mgmt For For Voted The Dun & Bradstreet Corporation 05/04/2010 DNB 26483E100 Elect Sara Mathew Mgmt For For Voted The Dun & Bradstreet Corporation 05/04/2010 DNB 26483E100 Ratification of Auditor Mgmt For For Voted The Dun & Bradstreet Corporation 05/04/2010 DNB 26483E100 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against Against Voted The Gap, Inc. 05/18/2010 GPS Elect Adrian Bellamy Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Elect Domenico De Sole Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Elect Robert Fisher Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Elect William Fisher Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Elect Bob Martin Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Elect Jorge Montoya Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Elect Glenn Murphy Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Elect James Schneider Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Elect Mayo Shattuck III Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Elect Kneeland Youngblood Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Ratification of Auditor Mgmt For For Voted The Gap, Inc. 05/18/2010 GPS Amendment to the Executive Management Incentive Compensation Award Plan Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect Lloyd Blankfein Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect John Bryan Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect Gary Cohn Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect Claes Dahlback Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect Stephen Friedman Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect William George Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect James Johnson Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect Lois Juliber Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect Lakshmi Mittal Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect James Schiro Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elect H. Lee Scott, Jr. Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Ratification of Auditor Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Advisory Vote on Executive Compensation Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Elimination of Supermajority Requirement Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Amendment to Certificate of Incorporation Regarding the Right to Call Special Meetings Mgmt For For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Shareholder Proposal Regarding Report on Climate Policy ShrHldr Against For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Shareholder Proposal Regarding Report on Ratio Between Executive and Employee Pay ShrHldr Against For Voted The Goldman Sachs Group, Inc. 05/07/2010 GS 38141G104 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted The Gymboree Corporation 06/08/2010 GYMB Elect Blair Lambert Mgmt For For Voted The Gymboree Corporation 06/08/2010 GYMB Elect Daniel Lyle Mgmt For For Voted The Gymboree Corporation 06/08/2010 GYMB Elect Scott Ryles Mgmt For For Voted The Gymboree Corporation 06/08/2010 GYMB Amendment to the 2004 Equity Incentive Plan Mgmt For For Voted The Gymboree Corporation 06/08/2010 GYMB Ratification of Auditor Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect F. Duane Ackerman Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect David Batchelder Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Francis Blake Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Ari Bousbib Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Gregory Brenneman Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Albert Carey Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Armando Codina Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Bonnie Hill Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Karen Katen Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Ratification of Auditor Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Approval of Material Terms of Performance Goals Under the 2005 Omnibus Stock Incentive Plan Mgmt Against Against Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Employment Diversity Report ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Reincorporation ShrHldr Against For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Richard Berndt Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Charles Bunch Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Paul Chellgren Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Robert Clay Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Kay James Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Richard Kelson Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Bruce Lindsay Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Anthony Massaro Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Jane Pepper Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect James Rohr Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Donald Shepard Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Lorene Steffes Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Dennis Strigl Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Stephen Thieke Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Thomas Usher Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect George Walls, Jr. Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Helge Wehmeier Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Ratification of Auditor Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Advisory Vote on Executive Compensation Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Shareholder Proposal Regarding Shareholder Approval of Golden Parachutes ShrHldr Against For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Shareholder Proposal Regarding Non-Deductible Compensation ShrHldr Against For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect Arthur Anton Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect James Boland Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect Christopher Connor Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect David Hodnik Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect Thomas Kadien Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect Susan Kropf Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect Gary McCullough Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect A. Malachi Mixon, III Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect Curtis Moll Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect Richard Smucker Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Elect John Stropki, Jr. Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Amendment to the 2006 Equity and Performance Incentive Plan Mgmt Against Against Voted The Sherwin-Williams Company 04/20/2010 SHW Ratification of Auditor Mgmt For For Voted The Sherwin-Williams Company 04/20/2010 SHW Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr For Against Voted The Southern Company 05/26/2010 SO Elect Juanita Baranco Mgmt For For Voted The Southern Company 05/26/2010 SO Elect Jon Boscia Mgmt For For Voted The Southern Company 05/26/2010 SO Elect Henry Clark III Mgmt For For Voted The Southern Company 05/26/2010 SO Elect H. William Habermeyer, Jr. Mgmt For For Voted The Southern Company 05/26/2010 SO Elect Veronica Hagen Mgmt For For Voted The Southern Company 05/26/2010 SO Elect Warren Hood, Jr. Mgmt For For Voted The Southern Company 05/26/2010 SO Elect Donald James Mgmt For For Voted The Southern Company 05/26/2010 SO Elect J. Neal Purcell Mgmt For For Voted The Southern Company 05/26/2010 SO Elect David Ratcliffe Mgmt For For Voted The Southern Company 05/26/2010 SO Elect William Smith, Jr. Mgmt For For Voted The Southern Company 05/26/2010 SO Elect Larry Thompson Mgmt For For Voted The Southern Company 05/26/2010 SO Ratification of Auditor Mgmt For For Voted The Southern Company 05/26/2010 SO Adoption of Majority Vote for Election of Directors Mgmt For For Voted The Southern Company 05/26/2010 SO Elimination of Cumulative Voting Mgmt For For Voted The Southern Company 05/26/2010 SO Increase of Authorized Common Stock Mgmt Against Against Voted The Southern Company 05/26/2010 SO Shareholder Proposal Regarding Greenhouse Gas Emissions Goals ShrHldr Against For Voted The Southern Company 05/26/2010 SO Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHldr Against For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Alan Beller Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect John Dasburg Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Janet Dolan Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Kenneth Duberstein Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Jay Fishman Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Lawrence Graev Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Patricia Higgins Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Thomas Hodgson Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Cleve Killingsworth, Jr. Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Blythe McGarvie Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Donald Shepard Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Laurie Thomsen Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Ratification of Auditor Mgmt For For Voted The Western Union Company 05/14/2010 WU Elect Dinyar Devitre Mgmt For For Voted The Western Union Company 05/14/2010 WU Elect Christina Gold Mgmt For For Voted The Western Union Company 05/14/2010 WU Elect Betsy Holden Mgmt For For Voted The Western Union Company 05/14/2010 WU Elect Wulf von Schimmelmann Mgmt For For Voted The Western Union Company 05/14/2010 WU Ratification of Auditor Mgmt For For Voted Thermo Fisher Scientific Inc. 05/26/2010 TMO Elect Marc Casper Mgmt For For Voted Thermo Fisher Scientific Inc. 05/26/2010 TMO Elect Tyler Jacks Mgmt For For Voted Thermo Fisher Scientific Inc. 05/26/2010 TMO Ratification of Auditor Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Elect Michael Kowalski Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Elect Rose Marie Bravo Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Elect Gary Costley Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Elect Lawrence Fish Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Elect Abby Kohnstamm Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Elect Charles Marquis Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Elect Peter May Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Elect J. Thomas Presby Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Elect William Shutzer Mgmt For For Voted Tiffany & Co. 05/20/2010 TIF Ratification of Auditor Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Carole Black Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Glenn Britt Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Thomas Castro Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect David Chang Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect James Copeland, Jr. Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Peter Haje Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Donna James Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Don Logan Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect N.J. Nicholas, Jr. Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Wayne Pace Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect EdwardShirley Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect John Sununu Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Ratification of Auditor Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect James Barksdale Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect William Barr Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Jeffrey Bewkes Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Stephen Bollenbach Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Frank Caufield Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Robert Clark Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Mathias Dopfner Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Jessica Einhorn Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Fred Hassan Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Michael Miles Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Kenneth Novack Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Deborah Wright Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Ratification of Auditor Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX 2010 Stock Incentive Plan Mgmt Against Against Voted Time Warner Inc. 05/21/2010 TWX Amendment to the Bylaws Regarding the Right to Call a Special Meeting Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Time Warner Inc. 05/21/2010 TWX Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Time Warner Inc. 05/21/2010 TWX Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Accounts and Reports Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Ratification of Board Acts Mgmt Against Against Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Edward Breen Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Michael Daniels Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Timothy Donahue Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Brian Duperreault Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Bruce Gordon Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Rajiv Gupta Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect John Krol Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Brendan O'Neill Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect William Stavropoulos Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Sandra Wijnberg Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect R. David Yost Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Appointment of Auditor Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Appointment of Auditor Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Appointment of Special Auditor Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Allocation of Profits/Dividends Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Special Dividend/Reduction in Par Value Mgmt Against Against Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Adoption of Plurality Vote in Contested Elections Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Transaction of Other Business Mgmt Against Against Voted U.S. Bancorp 04/20/2010 USB Elect Douglas Baker, Jr. Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Y. Marc Belton Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Victoria Buyniski Gluckman Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Arthur Collins, Jr. Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Richard Davis Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Joel Johnson Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Olivia Kirtley Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Jerry Levin Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect David O'Maley Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect O'Dell Owens Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Richard Reiten Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Craig Schnuck Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Elect Patrick Stokes Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Ratification of Auditor Mgmt For For Voted U.S. Bancorp 04/20/2010 USB Amendment to the 2007 Stock Incentive Plan Mgmt Against Against Voted U.S. Bancorp 04/20/2010 USB Advisory Vote on Executive Compensation Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Andrew Card, Jr. Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Erroll Davis, Jr. Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Thomas Donohue Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Archie Dunham Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Judith Richards Hope Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Charles Krulak Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Michael McCarthy Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Michael McConnell Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Thomas McLarty III Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Steven Rogel Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect Jose Villarreal Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Elect James Young Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Ratification of Auditor Mgmt For For Voted Union Pacific Corporation 05/06/2010 UNP Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Union Pacific Corporation 05/06/2010 UNP Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect F. Duane Ackerman Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Michael Burns Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect D. Scott Davis Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Stuart Eizenstat Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect MichaelEskew Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect William Johnson Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Ann Livermore Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Rudy Markham Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect John Thompson Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Carol Tome Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Ratification of Auditor Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Adoption of Majority Vote for Election of Directors Mgmt For For Voted United States Steel Corporation 04/27/2010 X Elect John Drosdick Mgmt For For Voted United States Steel Corporation 04/27/2010 X Elect Charles Lee Mgmt For For Voted United States Steel Corporation 04/27/2010 X Elect Jeffrey Lipton Mgmt For For Voted United States Steel Corporation 04/27/2010 X Elect Dan Dinges Mgmt For For Voted United States Steel Corporation 04/27/2010 X Ratification of Auditor Mgmt For For Voted United States Steel Corporation 04/27/2010 X Amendment to the 2005 Stock Incentive Plan Mgmt Against Against Voted United States Steel Corporation 04/27/2010 X 2010 Annual Incentive Compensation Plan Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Louis Chenevert Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect John Faraci Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Jean-Pierre Garnier Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Jamie Gorelick Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Carlos Gutierrez Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Edward Kangas Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Charles Lee Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Richard McCormick Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Harold McGraw III Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Richard Myers Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect H. Patrick Swygert Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Andre Villeneuve Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Christine Whitman Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Ratification of Auditor Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect William Ballard, Jr. Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Richard Burke Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Robert Darretta Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Stephen Hemsley Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Michele Hooper Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Douglas Leatherdale Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Glenn Renwick Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Kenneth Shine Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Gail Wilensky Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Ratification of Auditor Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHldr Against For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Elect Debra Cafaro Mgmt For For Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Elect Douglas Crocker, ll Mgmt For For Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Elect Ronald Geary Mgmt For For Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Elect Jay Gellert Mgmt For For Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Elect Robert Reed Mgmt For For Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Elect Sheli Rosenberg Mgmt For For Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Elect James Shelton Mgmt For For Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Elect Thomas Theobald Mgmt For For Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Ratification of Auditor Mgmt For For Voted Ventas, Inc. 04/30/2010 VTR 92276F100 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr For Against Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Richard Carrion Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect M. Frances Keeth Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Robert Lane Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Sandra Moose Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Joseph Neubauer Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Donald Nicolaisen Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Thomas O'Brien Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Clarence Otis, Jr. Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Hugh Price Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Ivan Seidenberg Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Rodney Slater Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect John Snow Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect John Stafford Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Ratification of Auditor Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Advisory Vote on Executive Compensation Mgmt Against Against Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Retention of Shares after Retirement ShrHldr Against For Voted VF Corporation 04/27/2010 VFC Elect Richard Carucci Mgmt For For Voted VF Corporation 04/27/2010 VFC Elect Juliana Chugg Mgmt For For Voted VF Corporation 04/27/2010 VFC Elect George Fellows Mgmt For For Voted VF Corporation 04/27/2010 VFC Elect Clarence Otis Jr. Mgmt For For Voted VF Corporation 04/27/2010 VFC Amendment to the 1996 Stock Compensation Plan Mgmt Against Against Voted VF Corporation 04/27/2010 VFC Ratification of Auditor Mgmt For For Voted Vornado Realty Trust 05/13/2010 VNO Elect Candace Beinecke Mgmt For For Voted Vornado Realty Trust 05/13/2010 VNO Elect Robert Kogod Mgmt For For Voted Vornado Realty Trust 05/13/2010 VNO Elect David Mandelbaum Mgmt For For Voted Vornado Realty Trust 05/13/2010 VNO Elect Richard West Mgmt For For Voted Vornado Realty Trust 05/13/2010 VNO Ratification of Auditor Mgmt For For Voted Vornado Realty Trust 05/13/2010 VNO 2010 Omnibus Share Plan Mgmt Against Against Voted Vornado Realty Trust 05/13/2010 VNO Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Vornado Realty Trust 05/13/2010 VNO Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Vornado Realty Trust 05/13/2010 VNO Shareholder Proposal Regarding Declassification of the Board ShrHldr Against For Voted Vulcan Materials Company 05/14/2010 VMC Elect Douglas McGregor Mgmt For For Voted Vulcan Materials Company 05/14/2010 VMC Elect Vincent Trosino Mgmt For For Voted Vulcan Materials Company 05/14/2010 VMC Elect Philip Carroll, Jr. Mgmt For For Voted Vulcan Materials Company 05/14/2010 VMC Elect James Napier Mgmt For For Voted Vulcan Materials Company 05/14/2010 VMC Ratification of Auditor Mgmt For For Voted Vulcan Materials Company 05/14/2010 VMC Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Brian Anderson Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Wilbur Gantz Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect V. Ann Hailey Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect William Hall Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Stuart Levenick Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect John McCarter, Jr. Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Neil Novich Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Michael Roberts Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Gary Rogers Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect James Ryan Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect E. Scott Santi Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect James Slavik Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Ratification of Auditor Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW 2010 Incentive Plan Mgmt Against Against Voted Walter Energy, Inc. 04/21/2010 WLT 93317Q105 Elect Howard Clark, Jr. Mgmt For For Voted Walter Energy, Inc. 04/21/2010 WLT 93317Q105 Elect Jerry Kolb Mgmt For For Voted Walter Energy, Inc. 04/21/2010 WLT 93317Q105 Elect Patrick Kriegshauser Mgmt For For Voted Walter Energy, Inc. 04/21/2010 WLT 93317Q105 Elect Joseph Leonard Mgmt For For Voted Walter Energy, Inc. 04/21/2010 WLT 93317Q105 Elect Bernard Rethore Mgmt For For Voted Walter Energy, Inc. 04/21/2010 WLT 93317Q105 Elect George Richmond Mgmt For For Voted Walter Energy, Inc. 04/21/2010 WLT 93317Q105 Elect Michael Tokarz Mgmt For For Voted Walter Energy, Inc. 04/21/2010 WLT 93317Q105 Elect A.J. Wagner Mgmt For For Voted Walter Energy, Inc. 04/21/2010 WLT 93317Q105 Ratification of Auditor Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Elect Pastora Cafferty Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Elect Frank Clark, Jr. Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Elect Patrick Gross Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Elect John Pope Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Elect W. Robert Reum Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Elect Steven Rothmeier Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Elect David Steiner Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Elect Thomas Weidemeyer Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Ratification of Auditor Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Elimination of the SupermajorityRequirement Mgmt For For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Waste Management, Inc. 05/11/2010 WM 94106L109 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Elect Sheila Burke Mgmt For For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Elect George Schaefer, Jr. Mgmt For For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Elect Jackie Ward Mgmt For For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Ratification of Auditor Mgmt For For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Shareholder Proposal Regarding Conversion to Nonprofit Status ShrHldr Against For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHldr Against For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Shareholder Proposal Regarding Reincorporation ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Elect John Baker II Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect John Chen Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Lloyd Dean Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Susan Engel Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Enrique Hernandez, Jr. Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Donald James Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Richard McCormick Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Mackey McDonald Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Cynthia Milligan Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Nicholas Moore Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Philip Quigley Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Judith Runstad Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Stephen Sanger Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Robert Steel Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect John Stumpf Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Susan Swenson Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Advisory Vote on Executive Compensation Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Increase of Authorized Common Stock Mgmt Against Against Voted Wells Fargo & Company 04/27/2010 WFC Ratification of Auditor Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Weyerhaeuser Company 04/15/2010 WY Elect Richard Sinkfield Mgmt For For Voted Weyerhaeuser Company 04/15/2010 WY Elect D. Michael Steuert Mgmt For For Voted Weyerhaeuser Company 04/15/2010 WY Elect Kim Williams Mgmt For For Voted Weyerhaeuser Company 04/15/2010 WY Repeal of Classified Board and Removal of Supermajority Voting Provisions Mgmt For For Voted Weyerhaeuser Company 04/15/2010 WY Issuance of Common Stock Mgmt For For Voted Weyerhaeuser Company 04/15/2010 WY Increase Authorized Shares Mgmt Against Against Voted Weyerhaeuser Company 04/15/2010 WY Amendment to the Articles to Impose Ownership and Transfer Restrictions Mgmt For For Voted Weyerhaeuser Company 04/15/2010 WY Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Weyerhaeuser Company 04/15/2010 WY Shareholder Proposal Regarding Sustainable Forestry ShrHldr Against For Voted Weyerhaeuser Company 04/15/2010 WY Ratification of Auditor Mgmt For For Voted Whirlpool Corporation 04/20/2010 WHR Elect Michael Johnston Mgmt For For Voted Whirlpool Corporation 04/20/2010 WHR Elect William Kerr Mgmt For For Voted Whirlpool Corporation 04/20/2010 WHR Elect William Perez Mgmt For For Voted Whirlpool Corporation 04/20/2010 WHR Elect Janice Stoney Mgmt For For Voted Whirlpool Corporation 04/20/2010 WHR Elect Michael White Mgmt For For Voted Whirlpool Corporation 04/20/2010 WHR Ratification of Auditor Mgmt For For Voted Whirlpool Corporation 04/20/2010 WHR 2010 Omnibus Stock and Incentive Plan Mgmt Against Against Voted Wyeth 07/20/2009 Approve Merger Agreement Mgmt For For Voted Wyeth 07/20/2009 Adjourn Meeting Mgmt For For Voted Wyeth 07/20/2009 Elect Director Robert M. Amen Mgmt For For Voted Wyeth 07/20/2009 Elect Director Michael J. Critelli Mgmt For For Voted Wyeth 07/20/2009 Elect Director Frances D. Fergusson Mgmt For For Voted Wyeth 07/20/2009 Elect Director Victor F. Ganzi Mgmt For For Voted Wyeth 07/20/2009 Elect Director Robert Langer Mgmt For For Voted Wyeth 07/20/2009 Elect Director John P. Mascotte Mgmt For For Voted Wyeth 07/20/2009 Elect Director Raymond J. McGuire Mgmt For For Voted Wyeth 07/20/2009 Elect Director Mary Lake Polan Mgmt For For Voted Wyeth 07/20/2009 Elect Director Bernard Poussot Mgmt For For Voted Wyeth 07/20/2009 Elect Director Gary L. Rogers Mgmt For For Voted Wyeth 07/20/2009 Elect Director John R. Torell III Mgmt For For Voted Wyeth 07/20/2009 Ratify Auditors Mgmt For For Voted Wyeth 07/20/2009 Report on Political Contributions ShrHldr Against For Voted Wyeth 07/20/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHldr Against For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect Fredric Corrigan Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect Richard Davis Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect Benjamin Fowke III Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect Richard Kelly Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect Albert Moreno Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect Christopher Policinski Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect A. Patricia Sampson Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect David Westerlund Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect Kim Williams Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Elect Timothy Wolf Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Amendment to the Executive Annual Incentive Plan Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Amendment to the 2005 Long-Term Incentive Plan Mgmt Against Against Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Ratification of Auditor Mgmt For For Voted Xcel Energy Inc. 05/19/2010 XEL 98389B100 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted XTO Energy Inc. 06/25/2010 XTO 98385X106 Approval of the Merger Mgmt For For Voted XTO Energy Inc. 06/25/2010 XTO 98385X106 Right to Adjourn Meeting Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect Carol Bartz Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect Roy Bostock Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect Patti Hart Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect Eric Hippeau Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect SusanJames Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect Vyomesh Joshi Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect Arthur Kern Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect Brad Smith Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect Gary Wilson Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Elect Jerry Yang Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Amendment to the 1996 Directors' Stock Plan Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Ratification of Auditor Mgmt For For Voted Yahoo! Inc. 06/24/2010 YHOO Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect David Dorman Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect Massimo Ferragamo Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect J. David Grissom Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect Bonnie Hill Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect Robert Holland, Jr. Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect Kenneth Langone Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect Jonathan Linen Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect Thomas Nelson Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect David Novak Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect Thomas Ryan Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect Jing-Shyh Su Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Elect Robert Walter Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Ratification of Auditor Mgmt For For Voted Yum! Brands, Inc. 05/20/2010 YUM Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Besty Bernard Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Marc Casper Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect David Dvorak Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Larry Glasscock Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Robert Hagemann Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Arthur Higgins Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect John McGoldrick Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Cecil Pickett Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Ratification of Auditor Mgmt For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated Stock and Bond Fund By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
